Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 1 of 78 Page ID
                                #:1616




 REPORT ON CURRENT MANAGEMENT AND FUTURE RISKS
          ASSOCIATED WITH COVID-19 INFECTION AT
                       FCI TERMINAL ISLAND
                           San Pedro, California




                           Michael Rowe, MD



                              August 24, 2020
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 2 of 78 Page ID
                                #:1617



                        TABLE OF CONTENTS

    A. Foreword…………………………………………………………………….……..3
    B. Introduction………………………………………………………………………..4-5
    C. Overview……………………………………………………………………….…..6-8
    D. FCI Terminal Island Description…………………………………………….…..9-10
    E. Summary of Findings…………………………………………………………….11-13
    F. Concerns………………………………………………………………………..…14-22
    G. Recommendations………………………………………………………………...23-30
    H. Challenges…………………………………………………………………………31-42
    I. Detailed Findings and Concerns…………………………………………………43-70
    J. Methodology………………………………………………………………………71
    K. Definitions…………………………………………………………………………72-45
    L. Understanding Testing……………………………………………………………75-76
    M. Michael Rowe, MD C.V…………………………………………………………..77-78




                                     2
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 3 of 78 Page ID
                                #:1618



                                                FOREWORD

         The following is a summary of the observations, findings, and recommendations of
 Michael Rowe, MD following an assessment of the current status of the COVID‐19 response and
 ongoing management at the Federal Correctional Institution, Terminal Island in San Pedro,
 California. This investigation was conducted beginning on July 14, 2020.
         Beginning in approximately December 2019, the SARS Cov‐2 (COVID‐19) pandemic
 spread internationally and across the United States. It is currently estimated that there have
 been over 20 million cases globally and over 700 thousand deaths. In the United States, there
 have been over 5 million cases and greater than 160 thousand deaths.1 On March 19, 2020, the
 first Bureau of Prisons (BOP) staff person in the nation tested positive for the virus. On March
 21, 2020, the first incarcerated person in the BOP system tested positive for the virus.
         On March 27, 2020 the first staff person at FCI Terminal Island became symptomatic
 and, subsequently, tested positive for the virus on April 2, 2020. The first incarcerated resident
 at FCI‐TI became symptomatic 4/2/2020 and tested positive based on a test done on April 7,
 2020. Over the next weeks, the virus spread extensively throughout the facility. The first
 resident of FCI‐TI was placed on a ventilator for respiratory failure on April 13, 2020 and
 subsequently became the first to die as a result of COVID‐19 infection on April 19, 2020.
 Ultimately (with a current population of about 930), 642 incarcerated residents have tested
 positive, 40 were hospitalized with severe manifestations of the disease, and 10 incarcerated
 residents have died as a result of COVID‐19 infection.2 In addition, 23 members of the staff
 were found to be positive though none have died.3
         On 5/16/20, a complaint was filed in US District Court in the Central District of
 California, Western Division by attorneys representing 3 plaintiffs at FCI Terminal Island in
 response to conditions at that time at the prison as a result of the outbreak.4 On 7/14/20, an
 order in the case was issued in which this author was appointed as an expert5 to conduct an
 independent site visit and to prepare a report discussing the current status and management of
 the COVID‐19 outbreak to the Court.6



 1
   Johns Hopkins University COVID‐19 Dashboard. Accessed 8/11/20 from https://coronavirus.jhu.edu/map.html
 2
   BOP0001188‐BOP0001204 (all BOP numbered references refer to documents provided by the Government in
 response to requests by plaintiffs and subsequently by me in preparation for my visit)
 3
   BOP0001131‐BOP0001187
 4
   Lance Aaron Wilson v. Felicia L. Ponce, et al. CV 20‐4451“Class Action for Declaratory Relief and Petition for Writ
 of Habeas Corpus”
 5
   See Michael Rowe, MD Curriculum Vitae
 6
   Wilson v. Ponce CV 20‐4451 (2020,July 14). “Order re: Supplemental Memorandum in Support of Ex Parte
 Application for Temporary Restraining Order and Order to Show Cause re: Preliminary Injunction”




                                                           3
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 4 of 78 Page ID
                                #:1619



                                     INTRODUCTION
         Without question, the Terminal Island facility was not prepared for the COVID-19
 outbreak which occurred this spring. This is similar to the lack of preparedness of most
 governmental and institutional entities in the United States (and elsewhere) during this same
 period and which continue to varying degrees. There have been multiple outbreaks in jails,
 prisons, and detention centers across the country. Most have involved rapid spread of infection
 through the population as well as sickening many staff and have resulted in severe illness and
 deaths.
         Population reduction has been the initial focus of many of the attempts nationwide to
 ameliorate the harm resulting from this situation. Every individual protected from harm is a huge
 positive step. However, even if the majority of eligible detained individuals were released, it's
 substantially unlikely that the remaining incarcerated population levels would be sufficiently low
 to eliminate the need for a multifaceted, complex, robust, and extremely challenging response on
 the part of these institutions.
         Social distancing in order to decrease spread of the virus through airborne spread is one
 of the cornerstones of the attempts to decrease spread. Correctional institutions are, intrinsically,
 not designed to provide adequate social distancing. However, social distancing, even if possible,
 is insufficient to accomplish the goal of protecting the incarcerated population from spread.
 Consequently, every effort must be made to mitigate harm by instituting an array of new policies
 and procedures in response to COVID-19. The multiple possible ways the virus can be
 introduced into an incarcerated population, and then spread rapidly if that has occurred, make
 this very difficult but not impossible. This is not a binary situation where a facility is either
 doing well or badly. All the necessary measures occur on a gradient where constant movement
 in a constructive direction is required.
         Attempts must be made to think creatively about what is possible in the setting of a
 particular institution. Formal recommendations from the CDC and other expert groups and even
 those from the Bureau of Prisons need to be refined and adjusted for most effective application in
 the context of the unique architectural, procedural, and population constraints at a given facility.
 Then, attention to detail must be maintained constantly by leadership, staff, and also the resident
 population to ensure compliance and discipline with the local guidelines for a prolonged period.
 This may last several years until an effective vaccine is developed, distributed, and administered
 in sufficient quantity to halt or minimize further spread of the virus.
         COVID-fatigue is a real and dangerous phenomenon. As the tedium of observing all the
 many requisite measures accumulates, there is less and less motivation to remain disciplined. As
 compliance slips little by little over time, particularly with no negative consequences such as a
 personal infection or an institutional outbreak, this may be interpreted (even if not consciously)
 as validation of the acceptability of ever more eroded protective measures. Additionally, the
 outbreak and constant threat is demoralizing and stressful for all concerned and depression and
 nihilism may also result.
         In a setting which is already defined by deprivation, such as in a prison, the further loss
 of privileges, activities, education, social contacts with family, and so on, the price of avoiding
 illness and even death may become too high for some to warrant the continued observation of
 tiresome, scrupulous measures to forestall what may slowly become more and more of an
 abstraction. It is ironic that, because of these phenomena, successful prevention of another
 outbreak will contribute over time to greater and greater risk of a recurrence. This poses
                                                  4
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 5 of 78 Page ID
                                #:1620


 substantial risk for the residents of the prison as well as to the staff, their families, and ultimately
 the community at large.
         To counter these tendencies, several things must be accomplished. One of these is
 repeated, thorough, informed education for staff as well as the entire resident population. Open
 forums for questions and discussion of all the various issues is part of this. Creating a sense of
 personal investment on the part of residents who are already told what to do and what not to in a
 myriad of ways by the administration is difficult but necessary.
         Suggestions for different ways to do things to lessen the burden and institute more
 effective responses must be sought from all quarters including the incarcerated individuals who
 are bearing the greatest burden as a result of these measures. As with many workplaces as well
 as community settings, unexpected and potentially useful ideas will often be generated by those
 at the bottom of the hierarchy due to their intimate familiarity with the way things actually
 function. This requires soliciting input from line staff of all types as well as from the population.
 Obviously, this will not be sufficient without ongoing and active professional involvement from
 experts inside and outside of the organization. Maintaining relationships with local public health
 experts will be key along with the ongoing input from the staff at the Western Regional HQ is
 vital.
         The prison remains and will remain constantly teetering on the brink of a recurrent
 outbreak, as with so many communities and institutions. Much of the population is high risk for
 severe complications and death from this infection. Assessing the institution's functioning and
 preparedness for further cases and another outbreak is complicated by the many ways that
 infections can be introduced and then spread. Every interaction and process will, ideally, be
 scrutinized ranging from use of appropriate OSHA approved disinfectants to the complexities of
 individual medical care over time. The individuals who can accomplish this most effectively
 already work and also live at the prison. My observations can serve to focus attention on areas
 needing revision, but creatively managing the ongoing maintenance and continuing improvement
 of the COVID-19 response over time will be their responsibility.




                                                    5
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 6 of 78 Page ID
                                #:1621



                          OVERVIEW OF THE OUTBREAK

          The global COVID‐19 pandemic arrived in the United States in January 2020. In the
 following months, there were (and continue to be) numerous gaps in the full understanding of
 and appreciation for the potential impact on communities and institutions of all types. Partly
 this has been due to slowly evolving understandings of the disease and it's spread and partly
 this has been due to institutional lags at all levels in implementation of measures to manage the
 outbreak. This is not news and has occurred at all levels of government.
          In response to the spread of the virus, the Federal Bureau of Prisons published a "Phase
 1 Action Plan" (document not available to me) which established a task force to create a plan
 for the organization in responding to the possibility of spread of the virus within their facilities.
 On March 13,2020, a Phase Two Action Plan was disseminated. 7 This guidance suspended
 visiting and other entry into the facilities as well as most transfers between institutions in the
 BOP system. Facilities in areas with "sustained community transmission" were to institute
 entry screening for staff including temperature checks and questions regarding a (then) limited
 number of potential symptoms of the infection. New resident arrivals were to be screened
 along with asymptomatic residents with "exposure to risk factors". Symptomatic residents with
 exposure risk factors were to be isolated and tested. Wardens were to implement modified
 operations to "maximize social distancing" (e.g., staggering meal and recreation times).
          On March 14,2020, the Warden of FCI Terminal Island issued a memorandum for the
 resident population regarding COVID‐19. This addressed intake screening, quarantine and
 isolation practices, and restrictions on visiting and transfers.8
          The Centers for Disease Control and Prevention issued its first guidance related to
 COVID‐19 in Correctional and Detention Facilities on March 23,2020.9 This document focused
 on preventing introduction into the institutions with symptom and fever‐based screening on
 entry and limiting movement between facilities. They also reviewed preventing spread within
 an institution with whatever social distancing could be accomplished, appropriate personal
 hygiene, intensified cleaning and disinfection strategies, isolation of symptomatic "suspects"
 and confirmed cases, and quarantine of those in close contact with possibly infected
 individuals.
          Despite acknowledging that "many individuals infected with COVID‐19 do not display
 symptoms", use of masks was not emphasized unless symptomatic. Individuals in quarantine
 for 14 days while being monitored for symptoms (based on close contact with an infected
 individual) were advised to wear masks "if feasible based on local supply". Asymptomatic
 individuals in routine intake quarantine were explicitly exempted from the recommendation to
 wear masks . Testing was only recommended at that time for symptomatic persons.
          On April 3,2020 the CDC issued general guidance on use of cloth face coverings to
 decrease spread from asymptomatic infected individuals "where other social distancing

 7
   BOP0000966‐969
 8
   BOP0001165‐1166
 9
   CDC (2020,March 23). Interim Guidance on Management of Coronavirus Disease (COVID‐19) in Correctional and
 Detention Facilities. Retrieved May 19, 2020. Link no longer available.
                                                      6
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 7 of 78 Page ID
                                #:1622


 measures are difficult to maintain".10 The BOP Phase Six Action Plan (April 13,2020)11 first
 specified that "all staff and residents will be issued and strongly encouraged to wear an
 appropriate face covering in public areas when social distancing cannot be achieved. On April
 10, 2020 the Warden at FCI‐Terminal Island issued "Talking Points" which instructed that the
 resident population "must wear your mask when not sleeping or eating."12
         (Since April, there have been multiple updates and additional guidance documents from
 the CDC directed at correctional institutions as well as many others addressing most aspects of
 the COVID‐19 response. The BOP has also issued additional Action Plan documents as
 understanding of the virus and its effects have evolved.)
         As noted, the first staff person became symptomatic and tested positive for COVID‐19
 infection on April 2, 2020. The first resident became symptomatic and tested positive on April
 7, 2020. Between April 7,2020 and April 22,2020, between 98 and 106 residents were tested
 out of which all but 10 were found to be infected.13 15 of this infected group were hospitalized
 and 3 died as a result of the infection.
         At that point, with additional consultation, support, and resources, waves of broad‐
 based testing of the remainder of the population began and were repeated every 7‐10 days for
 the next 3‐4 weeks. Remarkably (for any setting), 100% of the residents accepted multiple
 rounds of testing. In just the first round of testing alone conducted across the institution during
 the last week of April, approximately 58% of the population tested positive.14
         On April 12, 2020, the first temporary‐duty (TDY) physician was assigned by the BOP
 Western Region to Terminal Island. Lt. Commander Jessica Figlenski NP (USPHS detailed to the
 BOP Western Region) and assigned as infection control consultant for FCI‐Terminal Island
 arrived at Terminal Island on April 22, 2020. In addition, a Western Region Medical Asset
 Support (MAST) team of 9 public health personnel were deployed there on April 19, 2020. All
 of these individuals subsequently departed except Commander Figlenski who remains in close
 contact and continues to provide assistance.15
         In late March or early April, Dr. Lello Tesema MD (a representative of the COVID‐19
 response team established at the Los Angeles County Department of Public Health who was
 assigned responsibility for correctional facilities in the County) made contact with FCI Terminal
 Island and began a liaison, primarily with Commander Figlenski. During the course of the
 outbreak, they had near daily phone conversations.16
         During the period leading up to the group testing, when it became clear that there was a
 major outbreak unfolding, attempts were made to accomplish some increased social distancing
 and separate the population into cohorts by opening up ad hoc housing units in a warehouse
 not being used (as the on‐site industrial work program, UNICOR, had been suspended) from

 10
    CDC (2020,April 3). Use of Cloth Face Coverings to Help Slow the Spread of COVID‐19. Retrieved May 28,2020.
 Link no longer available.
 11
    BOP0001002‐1007
 12
    BOP0001169
 13
    BOP0001188‐1204 (Population Covid Status) and BOP0001205‐1215 (Mass Testing); Note, the range is due to
 some small discrepancies between these two spreadsheets.
 14
    This number is approximate due to some anomalies in the presentation of the data provided.
 15
    BOP0005333
 16
    Personal Communication Dr. Tesema, August 14, 2020.
                                                        7
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 8 of 78 Page ID
                                #:1623


 April 21st to June 1, 2020 and a visiting room from April 22nd to June 15, 2020. Subsequently,
 the institution obtained large temporary Quonset huts from the Coast Guard which were used
 from April 27th to June 23, 2020 and have been retained by the facility on a permanent basis. If
 temporary bunks were to be spaced 6 feet apart in each of these temporary spaces, this would
 provide additional housing for 203 individuals.17 Since then, the UNICOR warehouse and
 visiting room facilities have been cleared. All of the approximately 932 residents are currently
 housed in conventional dormitory and cell‐based housing units.
          As more patients were hospitalized, and in response to the size of the outbreak,
 contacts were established between the Clinical Director and two local hospitals to which the
 they referred patients needing hospitalization. One of these, Torrance Memorial Medical
 Center, established a dedicated 40 bed unit reserved for incarcerated individuals from the
 prison. This facility became the primary "COVID‐19" hospital. Providence Medical Center in
 San Pedro was available for overflow and as a "step‐down" for Torrance patients who were less
 acute (and no longer infectious) but who were still too ill to be discharged back to Terminal
 Island. Two residents have been at this hospital for a prolonged period pending either
 improvement or transfer to a higher‐level BOP medical facility.18
          As each round of broad‐based testing was performed in late‐April through May, those
 who tested positive were removed from the "negative" population cohorts and housed
 together. After 3 rounds of broad‐based ("mass") testing, at the advice of the LA County DPH
 consultants, only representative samples of the remaining negative population were tested
 until no more positives were found.
          Since that time, there have been no further symptomatic infections or new COVID‐19
 related hospitalizations or deaths. The institution has maintained the entire population in their
 multiple separated housing unit cohorts. None of the temporary housing is being used at
 present though is still available if necessary. The population has been separated into two broad
 categories. One is considered to be "recovered" and therefore immune (though this may not
 be correct). The others were deemed "negative" and presumed to be still at risk of contracting
 the infection. Programming, work, visiting, and all other group activities have remained
 suspended.




 17
      BOP0005334
 18
      Personal communication with the FCI‐TI Clinical Director.
                                                            8
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 9 of 78 Page ID
                                #:1624



                             FCI TERMINAL ISLAND DESCRIPTION
 General
          The Federal prison at Terminal Island lies within San Pedro, a community within the city
 of Los Angeles, California. At the time of my site visit on August 3, 2020, there were 932 people
 incarcerated at the facility.19 Their current rated capacity is, officially, 779 so even after some
 reduction, they remain about 20% over capacity. The new proposed rated capacity is 817
 (though, apparently, that incorporates a goal of reducing the actual population further).20 The
 facility has been designated for Care Level 3 residents by the Bureau of Prisons. These are
 “outpatients who have complex, and usually chronic medical or mental health conditions and
 who require frequent clinical contacts to maintain control or stability of their condition, or to
 prevent hospitalizations or complications”.21 In addition, there are a number of individuals in
 the population assigned there for a substance abuse program not necessarily based on their
 underlying medical conditions, though they may also have these.

 Population Risk Profile
          Increasing age has been identified by the Centers for Disease Control and Prevention
 (CDC) as a risk factor for severe complications of COVID‐19 infection in a continuous manner
 (i.e., no sharp cut‐off below which risk is substantially lower).22 As of July 24, 2020, the age
 breakdown of the prison population included 333 patients with an age ≥50 of which 94 were in
 their 60’s, 34 in their 70’s, and one over 80.
          Similarly, a number of chronic conditions have been defined as increasing risk for severe
 disease as well. The breakdown of chronic medical conditions in the population included 193
 with hypertension, 86 with Type II Diabetes, 66 patients had asthma, 59 were categorized as
 obese, 56 had chronic viral hepatitis, 23 had been diagnosed as having chronic kidney disease
 (CKD), 18 had chronic obstructive pulmonary disease (COPD), 15 were on immunosuppressive
 medications, 15 with heart failure, 9 with cardiomyopathy, 8 had undergone invasive
 interventions for coronary artery disease, and there were a number of other conditions which
 have been identified as increasing COVID‐19 risk.23 Of these, many had multiple conditions
 simultaneously increasing risk further.

 Housing
        Housing at FCI‐TI is distributed among 10 units. These include 5 open dormitory‐style
 housing units (A,B,C, D, K) with a total capacity of 614 people in bunk beds which are
 approximately 2 ½ feet apart. J housing unit is divided into 6 "ranges" (separate wings) of 2‐

 19
    Personal communication, Warden Felicia Ponce. All subsequent references to information from the Warden
 refer to verbal communications during the site visit.
 20
    BOP0005332
 21
    Federal Bureau of Prisons Clinical Guidance May 2019; Care Level Classification for Medical and Mental Health
 Conditions or Disabilities
 22
    CDC (2020, July 30). People with Certain Medical Conditions. Retrieved August 12,2020, from:
 https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medical‐conditions.html
 23
    BOP0001216‐1218
                                                         9
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 10 of 78 Page ID
                                 #:1625


 person cells with doors with open bars as well as one open dormitory area. There are also 2
 units composed of 2‐bed cells (F,G) divided into ranges with unlocked solid doors for each cell
 so residents can move through common spaces on their own. All of the ranges and dormitory
 areas have their own bathroom and shower spaces and dayrooms. The ranges and dormitory
 areas in each of these general population housing units open, through a locked door, onto a
 lobby area from which residents exit the building.
         One 2‐bed cell unit (E) had formerly been a general population unit and has two floors
 each with 35 locking cells with solid doors and their own toilets and sinks. There is a separate
 shower area which is used by residents of the unit. Currently, the upper floor is being used for
 COVID‐19 quarantine and the lower one is for COVID‐19 isolation.
         Lastly, there is the current SHU or Secure Housing Unit (Z) used for individuals with
 disciplinary infractions which contains seventy 2‐bed cells and four 1‐bed cells all of which have
 locked solid doors and their own toilet and sink facilities. Separate locked shower spaces are
 used here as well.

 Healthcare
          Facilities‐FCI Terminal Island has a central infirmary unit called the Short Stay Unit (SSU)
 where individuals who are too ill to be in regular housing or for some reason need special
 treatment can be temporarily housed. This unit has 15 beds including one ADA accessible cell
 for one person, 2 cells which can be used for suicide watch or medical patients, three 2‐bed
 cells, and two 3‐bed cells. This unit is staffed around the clock by a nurse and Providers do
 rounds there, seeing patients as needed. In addition, there is a clinical area where exam rooms
 are used for seeing patients called the Health Services Unit (HSU). In addition, there are dental,
 radiology, and lab (only phlebotomy) services available in the HSU.
          Staff‐It was reported by institutional leadership that they continue to have unfilled
 healthcare positions. Currently, they have 3 MD's, 1 Nurse Practitioner, 7 RN's, 2 LVN's, 4
 Paramedics, and one Medical Assistant. They report currently have a total of 8 vacancies in
 various healthcare staff categories.24




 24
      BOP0005334
                                                  10
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 11 of 78 Page ID
                                 #:1626



                              SUMMARY OF FINDINGS

 Note: This summary is based on the many findings specifically itemized (along with their related
 "concerns") in the far more detailed and inclusive Findings and Concerns section.


          Terminal Island is in an unusual situation. Having gone through the massive outbreak in
 April and May, now there is almost no active virus in the institution other than two individuals in
 isolation, one of whom is probably not even infectious and the other will likely have met release
 criteria by the date of submission of this report. It currently gives the appearance of calm where,
 no doubt, there was organizational frenzy just a few months ago.
          Despite this, huge risks remain. As discussed in the Challenges section, the potential for
 a devastating return of the outbreak remains. The portion of the population who was not infected
 remains at risk. The approximately 70% of the population which was infected may be immune
 for the moment but it's entirely possible that they will also become vulnerable once again as
 immunity wanes. If that will happen and, if so, how soon is not known. Additionally, influenza
 season will inevitably produce its own set of challenges as staff and residents become ill with
 symptoms which might be COVID-19 and need to be managed accordingly. Whether the BOP
 will be able to step up again and supplement the institution's response is unclear as there will be
 similar problems at multiple institutions as well as in the community, straining resources at the
 time they're needed most.
          FCI Terminal Island has instituted many appropriate practices and, overall, is complying
 with the most current CDC recommendations for correctional facilities. They have benefited
 from close public health support both from within the BOP and from LA County. There still
 remain a number of areas which clearly require attention. Protecting against another outbreak is
 vital and needs to remain at the forefront of their ongoing efforts.
          Findings based on document review, inspection of the facility, and interviews have been
 divided into several sections. The first regards the population known to be at risk and their
 characteristics. Even assuming that there is some period of immunity in the population deemed
 "recovered", there are still over 250 individuals who are clearly who are likely to have no
 immunity, many of whom have significant age and medical condition vulnerabilities to severe
 infection. This population is currently cohorted as a group making them more prone to having
 infection spread rapidly through their housing units.
          The next section addresses practices to prevent introduction of infection into the facility.
 Screening of all staff upon entry has been implemented. The screening questions are not as
 thorough as they could be and, no doubt due to the repetitive nature of the process, they are
 frequently not addressed individually which may promote complacency. Use of face coverings
 by staff is widely observed though not always, unfortunately. Social distancing among staff was
 not observed at all. There appears to be an incomplete and potentially uncoordinated process for
 monitoring staff with symptoms which develop away from the workplace. Additionally, return
 to work criteria for individuals testing positive do not conform to CDC recommendations based
 on information provided.
          There has been no workplace staff testing available or any requirement for broad-based
 testing of staff. In the absence of an on-site Occupational Health program (whether formal or ad
 hoc) there is no central resource for staff with questions about how to proceed in the face of close
                                                  11
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 12 of 78 Page ID
                                 #:1627


 contacts, possible symptoms, or positive tests in the community. Staff are expected to manage
 these issues with their personal health resources making consistency and accuracy difficult to
 monitor. With all visitors, volunteers, and other "non-essential" people still barred from the
 facility, the procedures addressing this group as a risk factor could not be observed. As
 reopening unfolds, this will become more of an issue. The same applies to the current
 restrictions on intake of new residents to the prison. Off-site excursions by the residents,
 whether to court or to medical consultations in the community have been quite limited as well
 but as they increase in number this will be a concern. The policy of quarantining residents after
 any off-site trip which may have exposed them to infection is an excellent one.
          If these measures fail and members of the population become infected, limiting spread in
 a way that wasn't accomplished before will be critical. This is the third section of findings. Staff
 shortages are no longer as much of an issue as they were, but another outbreak will threaten that
 as will influenza season. This will compromise attempts to consistently cohort staff with
 housing cohorts. Rigorous monitoring of staff movements around the institution to avoid
 sequential assignments which risk carrying virus from an infected unit to one without infection is
 a goal but doesn't appear to have been actually implemented. PPE is described as being
 abundant and supply chains are considered robust enough for current or expected needs.
          The resident population is well educated on the basics of the virus and its symptoms but
 there is little ongoing education, other than posters, on many aspects of the virus, immunity, and
 the resulting impact on programming and operations. Housing unit cohorts have been
 appropriately established which may help to insulate units from one another but it's unclear how
 long these "bubbles" can be maintained as the facility tries to reopen. There is no ongoing
 surveillance program for the population (whether symptom and temperature screening, testing, or
 both) making it likely that there will be a delay in response if another resident becomes infected.
          Broad-based testing, which was key to helping to bring the outbreak to a close, remains a
 possibility and a large number of rapid point-of-care test kits are on-site. The turnaround time
 for the more accurate send-out tests is approximately 3 days, at present and lab resources are felt
 to be adequate. Whether sufficient healthcare staff will be available to implement a program like
 this remains to be seen. There is abundant space at present for appropriate individual quarantine
 and isolation and these programs are generally being run in accordance with recommendations.
 The practice of testing both on the way in and on the way out of quarantine is commendable.
          Use of cloth face coverings by the population while in their housing units and most at
 risk of spreading virus is inconsistent (though compliance in public spaces is widespread) and
 there appears to be a breakdown in the process for obtaining replacement face coverings despite
 evidence for plentiful supplies. There is no social distancing possible in the dormitory units as
 currently configured and there is no social distancing being enforced elsewhere. Provision of
 liquid hand soap in the bathrooms as well as products for cleaning and disinfection of personal
 areas seems to vary from one housing unit to another and policies governing the using of surface
 disinfectant seem to be unclear and/or inconsistently implemented. There is little access to hand
 sanitizer by residents as it is available only in lobby areas outside the actual housing unit wings
 which makes it effectively unavailable much of the time. Nobody at the institution is currently
 housed in any of the available temporary spaces which were used during the outbreak so access
 to showers and bathroom facilities is no worse than at baseline. The actual practice of cleaning
 and disinfection or high touch areas and facilities was not observed though the policies
 themselves are appropriate.

                                                 12
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 13 of 78 Page ID
                                 #:1628


          The last area is the delivery of medical care. While not the central focus of this
 investigation, many aspects of this are related to COVID-19. Insufficient time was available for
 thorough review of, even the requested medical records, let alone a more comprehensive
 evaluation. Issues of interest would be emergency response and timely transfer of severely ill
 patients to outside hospitals, appropriate clinical monitoring of those who are sick but remain at
 the institution, potential breakdowns in care for pre-existing chronic illness, thorough assessment
 of individuals with new symptoms and, basically, the whole gamut of medical care in the current
 context. Of the few charts reviewed, some comments will be made but these are anecdotal and it
 cannot be determined whether they are a pattern of problem or exceptions.
          Whereas there clearly (based on resident interviews) appear to have been problems with
 the process for sick call during the outbreak, this appears to be no longer the case. The clinical
 responses were a concern to many of the interviewees, but they were able to participate in sick
 call which is a first step. Charts for those with actual clinical concerns (as well as those
 regarding sick call follow-up) were requested but unfortunately not reviewed, as noted.
          No facilities in the housing units for appropriate medical and nursing examinations and
 treatment have been established. This requires that residents proceed to the Health Services Unit
 or else these services are provided in ad hoc spaces in the housing units without privacy or
 appropriate facilities. Sick call takes place in the housing unit so there is also little or no privacy
 for this either, possibly creating a disincentive to reporting symptoms. At the same time, there is
 less movement of residents back and forth for these services, which is a plus.
          The current Clinical Director has a large number of responsibilities including providing
 direct patient care, coordinating with outside hospitals on a daily basis at times, evaluating staff
 who fail screening upon entry, and reviewing and cosigning many clinical notes by other
 healthcare staff. In the absence of the Clinical Director, all of these complex and varied services
 would need to be provided by a contract employee or mid-level providers who, though likely
 competent to perform them, may not have experience with many of these tasks. Whereas it was
 reported that the institution was behind on compliance with BOP sick call referrals and chronic
 care appointments during the outbreak they assert that they are completely caught up at this
 point. Healthcare staff are considered to also be correctional officers and are used at times in
 non-healthcare positions potentially taxing healthcare resources but also creating ethical conflicts
 which could impede trust and the provision of care to the residents.
          Copays by residents for healthcare visits have been suspended. The current status of the
 process for submitting healthcare grievances was not systematically assessed but residents report
 that they are currently able to obtain the forms they need and submit them for review.




                                                   13
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 14 of 78 Page ID
                                 #:1629



                                           CONCERNS

 Note: These Concerns are extracted, essentially verbatim, from the larger Findings and
 Concerns section for more efficient review.


 A) Current status of the COVID‐19 Outbreak at the Institution
        1) At least 30% of the FCI Terminal Island population remains at risk for COVID‐19 infection
           and many are at significant risk for severe disease and possible death based on their age
           and risk factors.
        2) Should the virus be introduced into the cohorted "negative" housing units as currently
           configured, it is likely that the infection would sweep through these units before anyone
           even became symptomatic and testing could be accomplished.
        3) Plans for "reintegration" of negatives into the "recovered" population have not been
           formalized. As the science is not advanced enough to provide much guidance regarding
           the duration of immunity, these plans will have to be based on conjecture.
        4) It is currently not known whether individuals who have had COVID‐19 infection are
           immune to reinfection. Consequently, it cannot be known with certainty whether they
           would provide protective herd immunity for reintegrated "negative" residents or
           whether they themselves are vulnerable to reinfection if introduced into the facility.

 B) Preventing Introduction into the Resident Population
        1) Staff Entry Screening
           i) The entry screening questionnaire does not fully reflect the CDC's current list of
                symptoms associated with the virus and, most importantly, contains no question
                about symptoms of fever and chills.
           ii) The entry screening questionnaire is only intermittently reviewed with entering staff
                in detail and, otherwise, staff are just asked if there is "anything new" encouraging
                casual reporting.
           iii) Interviewing both healthcare staff who participate as screeners and staff subjected
                to screening on arrival (and my own experience being screened twice) there is no
                catchall question about "other symptoms". Given the protean manifestations of
                COVID‐19 infection, this would potentially identify some staff who may have active
                infection.
           iv) Three staff members worked for between 1 and 6 days after symptomatic infection
                in late April.25 According to institutional leadership at the time of my visit, these
                were discovered "retrospectively" after the staff members tested positive. It is
                unclear why they weren't picked up on symptom screening.
           v) Not always having a dedicated staff person doing screening as their only function
                may compromise the screening process.

 25
      BOP0001135; (TRM 12, 13, 14)
                                                   14
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 15 of 78 Page ID
                                 #:1630


         vi) Outdoor screening is recommended to avoid the potential for viral spread from
               those waiting to be screened in indoor spaces so when staffing shortages dictate
               indoor screening, the risk of spread increases.
         vii) Points of direct contact, such as those found in the entry process, where potentially
               numerous individuals will sequentially be touching the same surfaces, are potential
               sites of viral transmission.
         viii) Personal assessment in real‐time of individuals who fail screening by the Clinical
               Director may not be an adequate system, given the round the clock demands, if that
               individual were absent.
    2)   Universal Staff Face Coverings
         i) There appears to be incomplete "buy‐in" and enforcement of use of face coverings
               by staff.
    3)   Staff Social Distancing
         i) There was no significant pattern of social distancing among staff.
    4)   Staff with Close Contacts
         i) It's unclear whether staff are aware of or reporting actual close contacts outside the
               institution based on the small sample size interviewed.
         ii) As the strategy for allowing Critical Infrastructure Workers to continuing working
               requires enhanced procedures including focused cleaning and disinfection, the
               institution would not be able to apply these recommendations if staff were not
               reporting symptoms.
    5)   Staff with Symptoms
         i) The allegation regarding staff working while symptomatic cannot be corroborated
               with the available information. Clearly, staff working while symptomatic is
               profoundly dangerous to the population and, if it was the case, would clearly violate
               CDC guidelines.
         ii) There does not appear to be a clear procedure (or one that has been effectively
               communicated) for staff to notify the institution if they experienced symptoms
               consistent with COVID‐19 infection while off‐duty.
         iii) This could result in relevant contact tracing being either delayed or impossible. For
               example, if a staff member went on vacation and developed symptoms (and didn't
               need to miss work) there appears to be no formal notification of the institution that
               has been effectively communicated if one exists.
         iv) As influenza season approaches (along with increased transmission of other
               respiratory viruses, i.e. colds) it is extremely likely that many staff will have
               symptoms consistent with possible COVID‐19 infection. This will likely lead to staff
               shortages and pressure to come to work while having symptoms which would
               normally be ignored.
         v) Of the nine line‐staff interviewed, only one was aware that they wouldn't have to
               use sick time in this situation. Consequently, this could potentially be a disincentive
               to reporting symptoms.



                                                  15
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 16 of 78 Page ID
                                 #:1631


      6) Staff Testing Positive
         i) It is unknown whether there were infectious staff still working driving the outbreak
              further.
         ii) In high‐risk institutions (e.g. prisons), broad‐based testing of staff is recommended in
              some circumstances (such as outbreaks). The only way to ensure that this is done in
              a reliable and coordinated fashion is if testing is provided on‐site.
         iii) Any impediments to testing may result in underdiagnosis (and consequently impair
              institutional contact tracing).
         iv) It's unclear what staff who reside in other counties are to do as testing availability is
              inconsistent.
         v) In addition, turnaround time can be as much as a week or more at many locations in
              the community.
         vi) Apparently, EOC's will be standing down at some point. It is unclear who will be
              coordinating staff testing at that point.
      7) Occupational Health
         i) There is no local occupational health program. Occupational health services are key
              to both increasing staff safety and decreasing spread into the population.26 This can,
              to some degree, be accomplished by assigning an appropriate staff person to be a
              resource and coordinator if formal occupational health is not available.
         ii) Currently, staff appear to be generally on their own managing their relevant COVID‐
              19 issues through their sources of private medical care in the community. This
              increases the chance that faulty medical guidance and recommendations in the
              community will abet introduction of virus into the institution.
      8) Return to Work
         i) There doesn't appear to be central tracking of staff with symptoms and they,
              apparently, are under no obligation to get tested.
         ii) The return to work criteria for both of these (symptoms and tested) are contrary to
              CDC guidelines and substantially liable to introduce infection into the facility.27
         iii) If a symptomatic staff person with COVID‐19 infection were to be infected and not
              get tested, the criteria for coming out of isolation (not quarantine) is currently 10
              days since the onset of symptoms, 24 hours since the last fever without antipyretic
              medication (e.g. acetaminophen or ibuprofen), and improvement in symptoms.
         iv) Anyone who tests positive is to remain in isolation (not quarantine) until they've met
              these same criteria (assuming that symptom‐based release policies were being
              followed.
      9) Visitors, Volunteers, and Contractors
         i) With reopening, numerous categories of non‐staff with varying levels of relevant
              education and buy‐in will be entering the institution. Some of these individuals may


 26
    Annals of Internal Medicine (2020, July 27). Occupational Health: A Key to the Control of COVID‐19 in
 Correctional Facilities. https://doi.org/10.7326/M20‐4543
 27
    CDC (2020, August 16). When You Can be Around Others. Retrieved August 22, 2020 from:
 https://www.cdc.gov/coronavirus/2019‐ncov/if‐you‐are‐sick/end‐home‐isolation.html
                                                         16
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 17 of 78 Page ID
                                 #:1632


             be reticent to divulge symptoms for a variety of reasons. This will increase the
             probability of outside introduction of virus into the facility.
        ii) On the spot education prior to entering the institution and, ideally, prior to
             screening as to the issues and procedures will be time consuming (as will entry
             screening itself). This will increase the likelihood that the process will become too
             casual to adequately serve the purpose intended.
        iii) The ability of FCI Terminal Island staff to adequately supervise compliance with
             masking and social distancing requirements for activities scattered around the
             institution (which don't necessarily have supervision under normal circumstances)
             may be limited.
        iv) Limiting visitors (and residents) sufficiently in the assigned visiting room will be
             difficult and take specific policies and procedures and active oversight by
             correctional staff.
        v) Contact visits have a high potential for introducing infection.
        vi) It's not clear that adequate spaces for programs will be widely available resulting in
             either overcrowding (in the context of social distancing) or restrictions on the
             available programs based on the requirement to reduce numbers of participants.
    10) New Intake
        i) It isn't known how soon routine intake of new commitments or internal BOP
             transfers will commence. Currently, the institution has the capacity to quarantine a
             fairly large number of these arrivals, however, increased demands brought about by
             another outbreak would likely compromise this.
    11) Off‐site Appointments
        i) Given the hand‐off to the USMS staff for outside court visits, the institution has little
             direct control over the movements and exposures of these residents. Consequently,
             it is possible that inappropriate reassurance would be provided by escort staff on
             return and they would then not be quarantined.
        ii) If more demands were placed on single cell isolation and quarantine spaces, this
             procedure might be compromised due to lack of available space.
        iii) While quarantine individuals after off‐site appointments where they may have been
             exposed is an excellent procedure, there appears to be no documentation in the
             chart notes of the basis for the decision, particularly with the one individual with
             frequent ER visits.


 C) Preventing Spread of Infection within the Institution
    1) Limiting Staff Movement within the Institution
       i) It is recommended that staff cohort as much as possible with resident cohorts to
           avoid transferring virus from one cohort to another. This is not being rigorously
           implemented.
       ii) "Low to high" (traveling from sites of less infection to those with more) to avoid
           spreading) movement of staff is important for the same reasons.


                                                17
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 18 of 78 Page ID
                                 #:1633


         iii) The movement of healthcare staff from housing unit to housing unit, while possibly
              unavoidable given their relatively small numbers, poses significant risks for viral
              spread, particularly if stringent PPE practices are not followed.
         iv) If there were to be another outbreak or even just a large number of staff during
              influenza season with COVID‐like symptoms, staffing could rapidly become short and
              this would then require multiple compromises with precautionary policies such as
              assigning staff to resident cohorts.
      2) Staffing Levels
         i) If there were to be another outbreak or even just a large number of staff during
              influenza season with COVID‐like symptoms, staffing could rapidly become short and
              this would then require multiple compromises with precautionary policies such as
              assigning staff to resident cohorts.
         ii) The availability of supplemental staff of any type may be limited in the future based
              on other organizational demands elsewhere.
         iii) The use of healthcare staff as supplemental correctional staff risks draining
              healthcare resources. Additionally, it raises concerns for ethical conflicts in the
              delivery of care.
      3) PPE
         i) Availability of adequate supplies of PPE in the future will be vulnerable to competing
              demands from other BOP institutions, local community vendor shortages, and
              multiple potential breakdowns in the supply chain in the US and internationally.
         ii) The FDA is currently listing nationwide shortages in almost all categories of PPE.28
         iii) As with all procedures, the longer staff go without having to use PPE the more likely
              they are to get the process wrong and risk personal infection or dissemination.
         iv) This concern particularly applies to staff assigned to new areas. Reading instructions
              (like reading post orders) is usually not sufficient for understanding complex
              procedures. Frequent re‐training will be required.
         v) Close supervision by leadership will be required to ensure that appropriate PPE
              practices are in place for a variety of different settings within the institution.
      4) Resident Education
         i) As education is key to gaining compliance and cooperation with the deprivations and
              requirements of managing the pandemic, it is concerning that signage appears to be
              the dominant mode of education as the many questions raised cannot be answered.
         ii) It appears that critical issues related to choices regarding re‐integrating the
              "negative" population have not been adequately explained.
         iii) While residents often spoke highly of the Warden's Town Hall talks in the housing
              units, continuing education on the many medical issues surrounding the virus and
              the institutions responses from healthcare staff with expertise in these areas
              appears to have been more sporadic.

 28
   Food and Drug Administration. (8/14/20). Medical Device Shortages During the COVID‐19 Public Health
 Emergency. Retrieved 8/15/20 from: https://www.fda.gov/medical‐devices/coronavirus‐covid‐19‐and‐medical‐
 devices/medical‐device‐shortages‐during‐covid‐19‐public‐health‐emergency

                                                     18
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 19 of 78 Page ID
                                 #:1634


       iv) Complacency reflects insufficient education. It's as important for the population to
            understand what isn't known (presence and/or duration of immunity) as what is
            known.
    5) Limiting Resident Movement Within the Population
       i) Healthcare contacts (sick call, nursing, and provider visits) are being performed in
            non‐confidential settings.
       ii) There are no available medical exam rooms located in the housing units.
       iii) As the institution tries to reopen, increased mixing of cohorts (and possible
            elimination of cohorts) will occur, breaking down the compartmentalization of the
            population and promoting spread.
       iv) The desire to begin programming, work, education, and to reestablish suspended
            social relationships could result in insufficient caution regarding social distance
            measures.
       v) Even though there is little adequate social distancing within the current cohorts,
            once the population begins mixing it will become even more important. If not
            established beforehand to whatever degree possible, it will be much more difficult
            once the process begins.
       vi) Phlebotomy could actually be performed in housing units with appropriate
            accommodations but is currently requiring movement of individuals to the HSU.
    6) Population Medical Surveillance
       i) With no ongoing program for active surveillance (i.e., education, clinical monitoring,
            testing). If a case were to occur in the population, there could be a delay in
            identification.
       ii) Sick call is not perceived as a vehicle for proactively screening for new symptoms in a
            housing unit. This puts the burden on the residents to be aware of what should
            immediately be reported and to whom.
    7) Testing
       i) Another outbreak, even if just in the "negative" population could require between
            500‐1000 test kits depending on the number of positive tests in each wave of
            testing. (The less positives, the more tests are required in subsequent waves).
       ii) It's unclear whether that many test kits are immediately available and whether they
            will be available at the time needed, depending on conditions elsewhere in the BOP
            and the community.
       iii) Similarly, whether the laboratory used will be able to process that many tests and
            still be able to have a reasonable turnaround time will be dependent on external
            factors.
       iv) The arrival of influenza season will likely precipitate repeated testing as non‐COVID
            illness present with similar symptoms. This will also be the case in the community
            and nationally, producing increased demands on testing resources.
       v) It is unlikely that broad‐based testing would be possible with just the current
            healthcare staff assigned.
       vi) Enlistment of additional staff to perform testing is likely to result in individuals with
            less experience obtaining inadequate specimens resulting in false‐negative tests.

                                                19
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 20 of 78 Page ID
                                 #:1635


           vii) Patients not being told their results is inappropriate and can substantially
                compromise cooperation (as well as being clinically inappropriate).
       8) Isolation
           i) A large outbreak or a large number of suspects with respiratory symptoms (as may
                occur during influenza season) may overwhelm the institution's capacity for single
                cell isolation and result in group cohorting.
           ii) Cohorting known isolation cases is not a problem but cohorting suspects in isolation
                is very likely to result in spread of infection to those who don't actually have COVID‐
                19 should group cohorting be required.
       9) Quarantine
           i) As noted elsewhere, if there were new cases, new suspects, or a full outbreak, it is
                very likely that individual cell quarantine capacity would be overwhelmed.
           ii) Cohorting quarantined individuals in groups makes it highly likely that infection
                would spread to uninfected residents (as with cohorting suspects together) and is an
                undesirable practice for that reason.
           iii) Testing capacity may not be sufficiently robust to minimize further spread if
                cohorting were required.
       10) Social Distancing
           i) The current population density compromises this important goal.
           ii) Social distancing is functionally impossible in the current dormitory configuration.
           iii) The housing unit bathroom spaces are difficult spaces in which to achieve
                appropriate distance.
           iv) Even where social distancing could be accomplished, it isn't (e.g. sick call, phones,
                pill lines, etc.). This may reflect (and certainly engenders) nihilism on the part of the
                staff and population which is an unhelpful message to be conveying.
           v) It is likely that a lack of understanding of the additive benefits of face coverings and
                social distancing reflects inadequate education.
       11) Cloth Face Coverings
           i) The significant lack of compliance with mask wearing in housing units (particularly
                when not actively supervised) suggests inadequate education on the potential for
                another outbreak and the importance of this and other protective measures.
           ii) The process to provide and replace masks is not functioning adequately.
       12) Personal Hygiene
           a. In reality, the hand sanitizer is placed in the lobby between "ranges" and,
                consequently, is inaccessible to residents when in their actual housing unit.
           a. Additionally, this would make "frequent use of hand sanitizer" difficult for orderlies
                working inside the housing units as recommended in the FCI Terminal Island
                Sanitation Plan.29
           b. As orderlies are supervised by correctional staff, there appears to be some variability
                in the amount and quality of supervision resulting in heterogenous practices.



 29
      BOP0001115‐1121
                                                    20
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 21 of 78 Page ID
                                 #:1636


        c. Delays in repairing bathroom fixtures increase the density of use and may result in
             higher chances of viral spread if introduced into the unit.
        d. Not having tissues available increases the likelihood of viral spread on surfaces and
             potentially through the air (and is recommended by the CDC in correctional
             settings).
    13) Cleaning and disinfection
        i) The apparent variation in cleaning and disinfection practices suggests that, between
             the housing units, there is some variability in supervision. Residents who either had
             been or were orderlies (one being a head orderly) felt that this wasn't surprising.
        ii) There appears to be a "personal" component to the distribution to residents of
             cleaning supplies by some orderlies at times possibly suggesting overly vague
             policies and inadequate supervision.
        iii) There is insufficient education (and supervision) of the orderlies on the different
             products used and their instructions. Identifying them by color ("the red one") isn't
             sufficient since, when suppliers and products change, they may appear different.
        iv) Lack of disinfectant for keyboards and telephones at any time is a potential means of
             viral transmission.
        v) There need to be heightened measures for disinfecting tools and equipment by
             workers. If and when the institution resumes more normal programming, there will
             be many areas where this is a concern.


 D) Medical Care
    1) Access to Care
       i) Whether the multiple sick call issues presented by residents reflect lapses in care or
            not, the perceptions of so many residents suggest that there is at least inadequate
            communication of plans following sick‐call triage.
       ii) The lack of a log for sick call submissions and the absence of any documentation for
            residents to keep to and refer to in the future makes monitoring the quality of the
            sick call process difficult.
       iii) The lack of privacy for the sick call process may be a disincentive for individuals to
            openly discuss their medical issues, including possible symptoms of COVID‐19
            infection.
       iv) If copays are reinstituted for some healthcare visits, this may be a disincentive for
            reporting symptoms.
    2) General Clinical Issues
       i) The multiple duties of the Clinical Director, can during the unusual periods of an
            outbreak, have the potential to make accomplishing any one of them more difficult.
       ii) Contract physicians, no matter how experienced, may have difficulty immediately
            taking over these duties and, consequently, cause a lag in adequate management,
            both clinical and administrative.
       iii) Reviewing BOP policies, the opinion that Advance Directives and DNR status is not
            permitted appears to be a misunderstanding. While it is stipulated that there can be
                                               21
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 22 of 78 Page ID
                                 #:1637


              no DNR status within the institution, Advance Directives are available (and
              encouraged) and can include DNR/DNI wishes to be observed by outside medical
              staff as in the hospital.30
         iv) Not enabling expression and documentation of these important healthcare decisions
              both disrespects patient autonomy and has the potential to waste scarce critical
              care resources in the community for patients who would not have wanted that type
              of treatment anyway.
         v) While the institution may be able to manage with the current staff vacancies
              (though this wasn't really assessed), it is very likely that with any level of outbreak
              and, certainly, if staff again became affected, there would be significant problems
              monitoring the population and providing appropriate clinical care. If other BOP
              institutions and the community were also affected, additional support might not be
              available.
         vi) Utilization of healthcare staff for correctional duties compromises medical
              autonomy and makes ethical performance of the relevant clinical responsibilities
              difficult if not impossible. When a healthcare provider (whether Nursing or Provider)
              is also tasked with and responsible for penological functions such as discipline and
              punishment (which is always implied by functioning in a correctional role), there can
              be no appropriate relationship with patients as these roles compromise patient‐
              healthcare provider relationships.
         vii) The additional logistic burdens in transporting potentially infected or infected
              individuals to another setting creates an incentive, as a result, to limit access to
              these kinds of routine or urgent medical evaluations and treatment.
      3) Chronic Care Illness
         i) While chronic care issues could not be comprehensively addressed, it is important
              that, even in the face of an outbreak, pending appointments and follow‐up of
              chronic medical conditions be tracked. At least chart review can then be
              accomplished and documented. Of the charts reviewed, this was not observed.
      4) Specific Clinical Issues found on Chart Review
         i) Decreased availability of correctional staff may delay necessary transfers to the
              hospital potentially causing worse outcomes.
         ii) Early and close follow‐up of patients discharged from the hospital is imperative.
              Delays of a month after a complex hospitalization is inappropriate.
         iii) A patient with dysphagia (difficulty swallowing) may have suffered an avoidable
              death as a result of aspiration pneumonia consequent to his continuing to be fed
              despite warnings from nursing that he was at risk.
         iv) Lack of follow‐up of necessary lab testing poses risk to patients.




 30
   US DOJ, Federal BOP (2014, June 3). P6031.04 Program Statement; Patient Care; 24‐Serious Illness and Death
 Procedures, c.‐Advance Directives and following; Retrieved 8/14/20 from:
 https://www.bop.gov/policy/progstat/6031_004.pdf
                                                       22
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 23 of 78 Page ID
                                 #:1638



                               RECOMMENDATIONS

 PLANNING
    1. Maintain robust relationships with relevant consultants including the LA County
       Department of Public Health and the relevant BOP Western Region staff.
    2. The BOP Western Region should ensure adequately trained and experienced infection
       control staff remain available, so the same level of expertise as has been shown so far
       continues to be available to the institution even in the setting of possible multiple
       simultaneous outbreaks in the BOP system.
    3. Continue reviewing evolving CDC guidance at the institutional level (currently done by
       the current infection control person) in order to timely implement new strategies
       without having to wait for formal guidance from the BOP.
    4. Ensure that response plans are in place now for individual or multiple cases appearing in
       various locations in the population. Share this information and prepare with
       multidisciplinary teams.
    5. The BOP should create a structure for COVID‐19 "strike teams" to immediately respond
       to FCI Terminal Island (and any other institutions) as soon as cases appear in the
       population in order to assist in management and testing, and to replace key staff who
       may become unavailable.

 REINTEGRATION
    1. Begin as soon as possible to "sprinkle" the negative population back into the recovered
       one. There is no downside in terms of COVID‐19. If there is no immunity following
       infection, the negatives will be no worse off. If there is immunity of any duration, they
       will benefit from the herd immunity for as long as it lasts.
    2. Educate the entire population as fully as possible as to the underlying concepts and the
       rationale for the moves as well as the importance of continued vigilance for disease
       spread given the possibility of waning or no immunity.
    3. Diligently work to spread the negatives as fully as possible through the recovered
       population in order to maximize their distance from each other and continue central
       tracking of their bed assignments over time to insure that the separation isn't
       compromised with subsequent bed moves.
    4. Consider mounting plexiglass sheets on one side of each bunk (as has been done in
       many establishments in the community). This will decrease the risk of spread during
       times when masks are not worn (during hours of sleep) in these packed and relatively
       poorly ventilated spaces. The cost of this for all dormitory spaces to the BOP would
       probably be less than the reimbursement cost of one complex hospitalization.




                                               23
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 24 of 78 Page ID
                                 #:1639


 REOPENING
    1. Consider delaying reopening of the institution to additional outsiders as long as possible
        and to whatever degree possible. Consider waiting until after influenza season.
    2. Ensure that rigorous entry screening is required for all those coming into the institution.
    3. Create spaces, outdoors if possible, for all group activities including visiting.
    4. Ensure social distancing is practiced in all program activities.
    5. Ensure the disciplined use of face coverings is maintained in all program settings.
        Posting policies is insufficient to ensure this.
    6. Once visiting resumes, ensure that compliance with use of cloth face coverings and
        social distancing is maintained. Thorough prior education of potential visitors (whether
        social or legal) will assist in obtaining compliance with the required measures.
    7. Ensure that a supply of cloth face coverings is available to provide to visitors without
        them. This would be a minimal expense compared with the impact of having to turn
        away visitors.
    8. Restrict contact visits and consumption of food or beverages during visiting as this
        requires removing face coverings.
    9. Implement adjusted procedures for all work assignments including social distancing
        whenever possible, use of cloth face coverings at all times.
    10. Vigorous cleaning and disinfection practices of all tools and equipment used.
    11. Frequently monitor all of these locations throughout the day. Free-staff and volunteers
        cannot be counted on to either agree with these policies or to see that they're followed.
    12. Avoid group dining unless sequenced in cohorts. Then, employ thorough cleaning and
        disinfection between groups.
    13. Educate the resident population on the implications of another outbreak and the necessity
        for closing programming once again if that should occur. They are the ones with the
        most to lose so enlisting them in seeing that everyone maintains discipline with
        prevention measures is important.
    14. Provide a non-punitive avenue for residents to report non-compliance with these
        requirements by staff and others entering the institution. These reports should be tracked
        and retained.
    15. As off-site court and medical visits increase, continue to utilize "quarantine on return" for
        any resident who may have been exposed. If this becomes impossible due to volume, do
        not lose sight of the fact that testing (using any modality) on the day of exposure or for a
        few days are highly likely to be falsely negative. Consider quarantine and then a rapid
        test on day 3-5 after return to enable earlier release but be aware that this is a potentially
        risky strategy.
    16. Continue to evaluate and re-evaluate all of these policies and seek out additional
        strategies and solutions in consultation with those with public health expertise.
    17. If reopening is delayed, consider increasing Mental Health resources and surveillance of
        the population as adverse sequelae are likely for many members of the population.




                                                 24
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 25 of 78 Page ID
                                 #:1640


 INFLUENZA SEASON
    1. Begin extensive education of both staff and the incarcerated population as to the vital
        importance of accepting the influenza vaccine when it becomes available and administer
        it as soon as possible.
    2. Track staff influenza vaccinations and consider assigning those who refuse to areas away
        from the resident population. This will certainly reduce the demands for contact
        tracing, quarantine, and broad‐based testing if these individuals should contract
        influenza in the community and develop symptoms.
    3. Remember that an individual can have both influenza and COVID‐19 simultaneously so a
        positive influenza test by itself does not rule out COVID infection.
    4. Require all non‐vaccinated staff to wear respirator masks (as opposed to cloth face
        coverings) even when assigned away from the population. These are more effective in
        both directions due to better seals and filtering, this will decrease the chance of spread
        to other staff and, secondarily, the population. Recall that spread of any respiratory
        illness among staff or into the population can disable the institution.
    5. Offer the influenza vaccine repeatedly over the course of the influenza season to those
        in the population who don't accept it initially.
    6. Plan for almost inevitable staff shortages as influenza (and cold) season approaches as
        all symptomatic individuals will be required to not come to work until they have cleared
        COVID‐19 symptom‐based release from isolation criteria.
    7. Review return to work criteria and processes in anticipation of increased demand and
        many more situations which will need experienced management by institutional
        coordinators.
    8. Prepare for increased COVID‐19 testing turnaround times and shortages of testing
        supplies as the same issues impact the community.
    9. Prepare for shortages of PPE.
    10. Be aware of any rollouts of "point of care" (on‐site) combined influenza and COVID‐19
        tests and evaluate whether they can be integrated into the institution's testing program.
    11. Treat every case of influenza or any other non‐COVID respiratory illness in the
        population as a breach of COVID‐19 control measures and analyze accordingly.



 TESTING
    1. The institution should work closely with LA County DPH, BOP Western Region infection
       control resources, and their relevant vendors on planning for additional rounds of
       broad‐based testing, including in the setting of decreased availability and increased
       turnaround time for laboratory testing.
    2. Ensure an adequate supply of test kits now when supplies are available (both antigen
       and PCR) to enable rapid, repeated rounds of broad‐based testing in case of another
       outbreak. Given the current "negative" population at ~250, they should have at least
       500‐1000 to sustain several waves of testing in that population alone.

                                               25
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 26 of 78 Page ID
                                 #:1641


    3. Enter discussions with laboratory testing vendors regarding availability of rapid saliva
        testing capacity as these technologies are distributed.
    4. Prepare for on‐site broad‐based surveillance testing of staff (as has been required in
        other penal institutions such as the California Department of Corrections and
        Rehabilitation) rather than the current piecemeal system of voluntary community
        testing. Doing this will substantially improve the capacity for rapid and effective
        monitoring of results and compliance in case of recurrent infection among either staff or
        residents. This would substantially improve the ability to mitigate an outbreak.
    5. As mandatory surveillance testing of staff has been instituted elsewhere in other
        correctional facilities (all of which have unions) this may take research on the part of the
        BOP and their legal advisors. Clearly, it is possible.
    6. Staff refusing testing in the community when symptomatic should be presumed to be
        suspects and managed accordingly by not permitting them entry into the institution
        until they meet appropriate return to work criteria as established by the CDC.
    7. if broad‐based surveillance testing of staff is instituted, forbid entry to any staff who
        refuse to be tested.
    8. Continually educate the incarcerated residents as to the role of testing in anticipation of
        possible recurrent outbreaks to maximize acceptance. The initial 100% acceptance
        levels in the population are remarkable and admirable. This may have been inspired by
        fear in the context of this outbreak and may not be so high in the future.
    9. Remember that no influenza test is ever even close to 100% effective so there may be
        infections even in vaccinated staff and residents. This is not a reason to avoid getting
        vaccinated. Every individual who doesn't become symptomatic will be a huge gain.
    10. Ensure that each patient undergoing lab testing (of any kind) is told their results either
        in person or in writing or both and given the opportunity to discuss the results with a
        Provider.

 PPE
    1. Ensure an adequate supply of PPE and cloth face coverings both in‐stock and available
       on short notice sufficient for another large outbreak.
    2. Project PPE usage under various conditions and be prepared for shortages.
    3. Review CDC PPE reuse guidance.
    4. See that cloth face coverings are provided in adequate supply (without impediment) to
       all residents sufficient to provide the ability to launder or clean them frequently.

 VACCINES
    1. Begin discussions now with both BOP and the LA County DPH on strategies for obtaining
       vaccines for administration to the resident population when available.
    2. Given the usual levels of resistance to vaccination, begin education now with staff as to
       the advantages of vaccination.
    3. Begin education with the resident population (along with influenza vaccine education)
       as to the potential within the next year or so for the distribution of a COVID‐19
                                                26
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 27 of 78 Page ID
                                 #:1642


       vaccination. Include the concept of herd immunity along with its role in decreasing
       periods of lockdown and maintaining visiting and programming.

 QUARANTINE AND ISOLATION PRACTICES
    1. As currently practiced, these procedures are robust and in conformation with guidelines
        with the exception of using correctional staff for monitoring of those in quarantine.
    2. Everyone in quarantine should have at least once daily checks by healthcare staff
        including a temperature check and symptom screening. The more rapidly an individual
        who becomes symptomatic is seen and evaluated, the more likely it is that they can
        receive proper medical care.
    3. Plan for more individuals presenting with respiratory symptoms during influenza season.
        These may be due to COVID-19, influenza, or usual circulating respiratory viruses. As
        each of these individuals will need to be placed in isolation and the remainder of the
        housing unit placed in quarantine, the numbers of single cells required for proper
        quarantine practices will rapidly become overwhelmed. One person with a cold in one of
        the dormitories is all it would take.
    4. Do whatever possible to avoid placing quarantined individuals in group cohorts. This
        will almost guarantee spread from asymptomatic infected individuals (if present in the
        cohort) to non-infected individuals.
    5. If quarantine cohorts are required, dormitory or other open spaces should not be used.
        Cell housing, even if two in a cell is far preferable as it will help limit spread of infection
        within the cohort.
    6. Continue the "antigen test in/PCR test out" practice for quarantine.
    7. Continue the intake quarantine in place for all new arrivals regardless of their prior
        locations, quarantines, or testing. None of these should be considered reassuring.
    8. Employ the intake quarantine period to provide comprehensive education on COVID‐19
        prevention strategies and modifications in the institutional program as a result.
    9. Continue to employ a 14-day period of quarantine regardless of negative test results.
    10. Continue the quarantine‐on‐return practice with a very low threshold for any off‐site
        inmate close contacts including for court and medical visits.
    11. Implement broad-based testing for all those placed in a quarantine cohort.
    12. Prepare for large numbers of tests to be required.
    13. Provide a sufficient number of masks to those in quarantine cohorts and require that they
        be worn.
    14. If isolation of a large number of diagnosed cases (whether symptomatic or not) is
        required, it is acceptable to place them in a group cohort.
    15. Ensure that twice daily monitoring of all cases by healthcare staff is used.
    16. Not yet diagnosed "suspects" should never be housed in a cohort as this will also ensure
        spread from actually infected members of the cohort to those who are not.
    17. As with quarantine cohorts, if this does become necessary, cell-based housing units
        should be used and not open dormitory spaces.
    18. Provide sufficient face coverings and require their use in these cohorts.
    19. Continue to use a symptom-based strategy for release from isolation and a time-based
        strategy for releasing those who are asymptomatic.
    20. Avoid using test-based strategies for release from quarantine or isolation.
                                                   27
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 28 of 78 Page ID
                                 #:1643


    21. Quarantine and suspect cohorts are the spaces that require the most stringent and well-
        monitored cleaning and disinfection. This includes everything included in the relevant
        BOP guidance including bathroom and shower facilities as well as any other high touch
        areas.
    22. All staff entering any of these spaces should use appropriate PPE. Donning and doffing
        stations as described in relevant CDC guidance should be created at all of these locations.

 MAINTAINING AND IMPROVING CURRENT PREVENTION PRACTICES
       1. Create a more robust return to work process based at the institution which is in
           accordance with relevant CDC return to work guidelines.
       2. Ensure that the return to work procedure for all staff after suspected or confirmed
           COVID‐19 infection or close contact is coordinated and closely supervised by a
           medical professional not an administrator.
       3. Institute central tracking at the institution of all staff who report symptoms in
           addition to those who get tested. The individuals charged with this will need
           education on relevant confidentiality issues but, without this, there's no way even
           with broad‐based surveillance testing of staff to manage the risk of introduction of
           virus into the population.
       4. Educate all staff on the importance of not coming to work with any symptoms
           whatsoever which could be related to COVID‐19 infection.
       5. Ensure that all staff are aware of the most current procedures for taking leave to
           isolate or quarantine. This is key to dissuading non‐disclosure to avoid using sick
           days.
       6. Ensure that there are institutional resources for all staff to contact and discuss
           questions or concerns regarding COVID‐19 related issues.
       7. Consider cross training a second individual at the institution to be able to assume
           the infection control role if a replacement should become necessary as the
           commitment and expertise currently displayed in this role is key to managing the
           virus.
       8. Maintain proficiency and preparedness in contact tracing protocols. Multiple
           individuals should be trained to do this. Educating the population as to the
           importance of this process (and ensuring that it isn't perceived as investigation of
           "infractions") will help this process.
       9. Review entry screening procedures frequently to ensure that "COVID fatigue"
           doesn't engender complacency.
       10. See that the screening questionnaire is up to date per CDC symptom guidance (even
           if it means adding questions not yet included by BOP). Also, include a question
           about "fever and chills" in addition to temperature screening and an open question
           about "other symptoms".
       11. Continually emphasize the importance of mask use and social distancing when
           possible in order to minimize the chance of reinfection. These are not alternatives to
           each other while at the institution.

                                                28
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 29 of 78 Page ID
                                 #:1644


       12. Institute meaningful expectations for adequate social distancing of all staff and
           residents in all settings whenever possible. This may include employing markings in
           locations which are used for queuing including for sick call, medication distribution,
           all outside activities, telephone use (particularly since residents often remove face
           coverings when speaking), etc. For staff, this includes inside buildings as well as
           when moving about the facility. By creating these expectations, all concerned will be
           reminded of their importance.
       13. Consider permitting residents to eat outdoors to whatever degree possible,
           particularly those residing in dormitories. This is an occasion when face coverings
           cannot be worn so the risk of spread definitely increases.
       14. Prepare for COVID fatigue with frequent education, discussion of relevant issues, and
           maintenance of high standards for preventive practices to demonstrate to all
           concerned that this virus remains an immense risk.
       15. Education of the population is vital. While posting of new signage can be helpful, it is
           not a replacement for in‐person teaching as it soon becomes invisible whether
           replaced or not.
       16. Clearly educate the entire population as to the open questions regarding immunity
           and why all interventions are being done.
       17. Require substantive supervision of housing unit orderlies in all housing units to see
           that all common areas are properly disinfected with appropriate products used as
           directed.
       18. Additionally, supervising correctional staff need to ensure that soap dispensers are
           always filled.
       19. Clear policies on cleaning and disinfecting of inmate personal areas are required and
           adequate provision of appropriate supplies (and education on their use) should be
           required of all orderlies and supervising correctional staff.
       20. Monitor the Trulinc facility and phone banks to ensure that there is always
           disinfectant spray available.
       21. Consider placing non‐alcohol hand sanitizer dispensers in the housing unit
           bathrooms, day rooms, and other locations. The risk off misuse is outweighed by
           the benefits.
       22. Given the high person to fixture ratios for toilets, urinals, and sinks in the housing
           units, ensure that they are repaired timely (within 24 hours).



 MEDICAL CARE
       1. Avoid reinstituting resident copayments for any healthcare visits until the pandemic
          is no longer an issue. There should be no impediment to any avenue of symptom
          reporting.
       2. Institute logs for all sick call submissions or another technique to enable auditing
          and oversight of these interactions. Sick call slips should be retained for reference
          and review, not just the notes generated in the electronic health record.


                                               29
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 30 of 78 Page ID
                                 #:1645


       3. Consider adapting spaces at each housing unit to be used as medical examination
          rooms. These could include converted offices or even erecting partitions or other
          barriers in the lobby areas of the housing units.
       4. Explore arranging for phlebotomy for general lab testing to occur in housing units
          rather than the HSU.
       5. Immediately address the apparent confusion over the right of all incarcerated
          individuals at the institution to complete an Advance Directive including the option
          of specifying DNR/DNI status if they should require hospitalization.
       6. Advance Directives including DNR/DNI status should be rapidly completed with
          every resident who is interested. This should be done with appropriate guidance
          and the opportunity for questions. It is inappropriate to just distribute forms and
          hope for the best. These should be transported to outside hospitals with other
          paperwork whenever a patient is hospitalized.
       7. Reconsider the practice of assigning healthcare staff to correctional positions. This
          potentially depletes healthcare staff and introduces substantial ethical conflicts
          impacting appropriate relationships between healthcare staff and patients.




                                              30
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 31 of 78 Page ID
                                 #:1646



                                            CHALLENGES

 Note: This section discusses some of the broader contexts for which many of the more granular
 practices and procedures will need to be developed.

     A)   Planning
     B)   Reintegration
     C)   Reopening
     D)   Influenza Season
     E)   Testing
     F)   PPE
     G)   Preparing for a Vaccine


     FCI‐Terminal Island finds itself in a fairly unique situation shared by only a few other
 correctional facilities (and nursing homes) which have had similar large outbreaks. The
 prevalence of COVID‐19 infection was approximately 70% of the incarcerated population.
 There are no communities or regions outside of these types of institutions in which even 50% of
 the population has become infected with the virus. It is estimated that, in New York City, which
 has had one of the most intense outbreaks anywhere, the level of infection in the general
 population was estimated to be only about 22%.31 In the hotspot areas of Spain (provinces
 around Madrid) which were equally affected the prevalence of infection was, at most, 13.6%.32
         Immunity refers to the body's response to infection, in this case with a virus. (For a
 readable discussion of the many still unknown areas of the immune response to SARS‐CoV‐2
 infection see the cited article from The Atlantic magazine.33) This is of more than academic
 interest as these issues are the fundamental basis for developing strategies for preventing
 further outbreaks at FCI Terminal Island.
         Immunity doesn't necessarily imply resistance to infection as is commonly believed.
 Only some immune responses accomplish this. For example, antibodies are molecules
 produced by the body which can assist in disabling an invading organism. At present, however,
 discussions of the levels of antibodies to this coronavirus, though popular in the press, are
 mostly irrelevant. It is still not known whether the presence of antibodies (at any level) confers
 immunity or, conversely, whether the absence of detectable antibodies signals a lack of
 immunity.34 Measurement of antibodies levels following infection does show a sharp drop‐off

 31
    Annals of Epidemiology (48:23029 (August 2020). Rosenberg E, et al. Cumulative incidence and diagnosis of
 SARS‐CoV‐2 infection in New York. https://doi.org/10.1016/j.annepidem.2020.06.004
 32
    Lancet (2020, July 6) Pollán M, et al. Prevalence of SARS‐CoV‐2 in Spain….
 https://doi.org/10.1016/S0140‐6736(20)31483‐5
 33
    Atlantic (2020, August 5) au. Ed Yong. Immunology is Where Intuition Goes to Die.
 https://www.theatlantic.com/health/archive/2020/08/covid‐19‐immunity‐is‐the‐pandemics‐central‐
 mystery/614956/
 34
    CDC (2020, August 16). Duration of Isolation and Precautions for Adults with COVID‐19. Retrieved August 17,
 2020 from: https://www.cdc.gov/coronavirus/2019‐ncov/hcp/duration‐isolation.html
                                                        31
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 32 of 78 Page ID
                                 #:1647


 after a period of months following infection.35 As noted, whether this correlates with waning
 immunity is still not known.
         Some individuals may be protected entirely from infection while some may just have
 more mild illness. And some may have no protection whatsoever. Some immunity is short‐
 lived and some lasts for one's entire life. Determining the degree and duration of immunity
 typically requires the same type of very large prolonged population studies as are required to
 determine vaccine efficacy. As the period of immunity could last for months or years and then
 wane, it could take a very long time to answer this question fully. The relevance of this is that, if
 infection confers a period of immunity to further infection, the majority of the residents may be
 safe from reinfection for some period of time while a smaller group is still vulnerable.
         It is also now clear that a substantial portion of infected individuals remain completely
 asymptomatic despite active, communicable infection. This group has been estimated to
 represent at least 40% of those infected and is likely responsible for a very large proportion of
 the spread of the pandemic.36 As a result, symptom and fever‐based screening (of staff and
 residents) while necessary is insufficient for detecting new infection in the population prior to
 the likely significant spread of infection. This was evident in the rapid progress of the outbreak
 at FCI Terminal Island. The prevalence of infection in various housing units during the first mass
 testing event was as high as 93% in D‐unit where 88 of 95 residents tested positive but only 33
 residents were ever symptomatic (~35%).37



                                                    Planning
          Unfortunately, due to the lack of clear scientific understanding as to even the existence
 of immunity and then the duration of immunity to reinfection if it does occur, there are three
 general scenarios for which the institution needs to prepare. These range from infection
 conferring no immunity to inducing full and permanent immunity. This will require a significant
 amount of time and to do what's possible to avoid a repeat of the original outbreak. Now is the
 time for this to be undertaken while things are relatively "quiet". If and when another outbreak
 occurs, everyone will be required to deal with the crisis and planning will be much more
 difficult.

 Infection Confers No Immunity to Reinfection
         This is, hopefully (on so many levels), the least likely of the possibilities. In this case, the
 current separation of the population into two groups ("negatives" and "recovered")
 accomplishes nothing and the prison is at the same point of vulnerability it was in late March.



 35
   Long, Q., Tang, X., Shi, Q. et al. Clinical and immunological assessment of asymptomatic SARS‐CoV‐2
 infections. Nat Med 26, 1200–1204 (2020). https://doi.org/10.1038/s41591‐020‐0965‐6

 36
    Annals of Internal Medicine. (2020, June 3) Oran D and Topol E. Prevalence of Asymptomatic SARS‐CoV‐2
 Infection. https://doi.org/10.7326/M20‐3012
 37
    BOP0001188‐1204
                                                        32
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 33 of 78 Page ID
                                 #:1648


 Inmates could be housed anywhere as the risk of infection would always be present (aside from
 those in isolation and quarantine).
          Even though substantial strides in awareness, preparedness, and management (along
 with most of the rest of the country) have been made as a result of their massive outbreak, it is
 almost inevitable that the infection would spread through the institution again to a significant
 degree and similar consequences would result. There is simply no way to effectively
 accomplish the requisite social distancing required even with rigorous mask use and other
 preventive measures given the size of the population and the available housing. Masking and
 social distancing are additive measures, not replacements for each other in limiting the spread
 of the virus.
          Some efforts were made with varying degrees of success to reduce the population as
 the epidemic progressed but, even if every inmate who could be released (based on BOP and
 DOJ guidelines or even legal compulsion) was granted home confinement or compassionate
 release, there would still likely be a significant residual incarcerated population at risk.
 Estimating the number of those possible releases is beyond my expertise or available
 information but, I believe, can be presumed. Of course, every individual moved to a safer
 setting would benefit so these efforts should not be discounted, in the least. However,
 substantial vulnerability would remain.
          In order to at least mitigate the impact, the facility would have to maintain its current
 response indefinitely (or until an effective vaccine is both available and widely administered).
 In addition, the facility would need to remain on high alert for any potential new cases and
 perform diligent contact tracing. Repeated waves of large‐scale testing, including possible
 periodic surveillance testing of the population would also be necessary and have to be
 extremely rapid, aggressive, and accepted by the population.
          In addition, mandatory surveillance testing of all staff would have to be considered as
 has been recommended for nursing facilities.38,39 In a recent guidance document issued by the
 CDC regarding COVID‐19 testing in correctional facilities, it was recommended to "strongly
 consider" testing staff as part of a program of broad‐based testing in the incarcerated
 population.40 Given the particular vulnerabilities of the Care Level 3 population at FCI Terminal
 Island, there are similar risks for spread from staff to the population as those found in nursing
 facilities. Cohorting residents with higher risk profiles (and instituting even more stringent,
 targeted prevention measures) could be considered but incurs the risk of creating a pool of
 vulnerable individuals in close contact with each other. If the virus were introduced, the
 consequences of spread would be that much more severe.


 38
    Hatfield KM, Reddy SC, Forsberg K, et al. Facility‐Wide Testing for SARS‐CoV‐2 in Nursing Homes — Seven U.S.
 Jurisdictions, March–June 2020. MMWR Morb Mortal Wkly Rep 2020;69:1095–1099.
 DOI: http://dx.doi.org/10.15585/mmwr.mm6932e5
 39
    California Department of Public Health (2020, July 31). Coronavirus Disease 2019 (COVID‐19) Mitigation Plan
 Recommendations for Testing of Health Care Personnel and Residents at Skilled Nursing Facilities.
 https://www.cdph.ca.gov/Programs/CHCQ/LCP/Pages/AFL‐20‐53.aspx
 40
    CDC (2020, August 10). Interim Considerations for SARS CoV‐2 Testing in Correctional and Detention Facilities.
 Retrieved August 17, 2020 from: https://www.cdc.gov/coronavirus/2019‐ncov/community/correction‐
 detention/testing.html
                                                         33
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 34 of 78 Page ID
                                 #:1649


         Allowing staff with close contacts ("Critical Infrastructure Workers") to work rather than
 quarantine at home would also need to be reconsidered unless the most stringent compliance
 with masking, social distancing, and targeted cleaning and disinfection could be guaranteed.
 This would obviously compromise the ability to maintain adequate staff.
         Unfortunately, though the current population has been reduced from its peak and the
 proposed future reduction in rated population would incrementally help further in spreading
 out the population in order to slow spread (as would utilizing available alternative housing in
 Quonset huts, visiting areas, and even back to the UNICOR warehouse) this would almost
 certainly be insufficient for meaningful social distancing to be accomplished in housing units.


 Infection Confers Temporary Immunity to Reinfection
          This may be the most likely scenario given patterns of immunity with other infectious
 diseases. Unfortunately, whether it is the case is still unknown and even if the case, the
 duration of immunity is also unknown.
          The CDC recently issued a guideline recommending against retesting asymptomatic
 individuals ("recovered") for a period of three months after their initial infection was
 diagnosed. Due to confusion in what this implied for duration of immunity they immediately
 clarified that "this science does not imply a person is immune to reinfection with…COVID‐19…in
 the 3 months following infection."41 However, it would be unusual (though still possible) if
 there weren't some period of immunity to reinfection.
          While possibly better than no immunity at all, this scenario is actually almost more
 complicated to manage. For example, if immunity begins to wane after a period of three
 months, then some proportion of the population currently considered to be "recovered" (and
 possibly immune) has already lost their immunity given that the wide distribution of infection
 occurred over three months ago. Consequently, this would already resemble the first scenario.
 In practical terms, immunity for such a short period would essentially require managing the
 institution as if there was no immunity at all. It cannot be determined, with currently science,
 which individuals have lost (or retained) immunity so the entire population would have to be
 considered at risk once again.
          Alternatively, immunity could last for 6 months and be waning just as influenza season
 arrives this fall. If that were the case, there would be no way to know whether symptoms were
 due to this or reinfection with COVID‐19 and, consequently, every symptom would have to
 engender a brisk response including isolation and many repeated waves of broad‐based testing.
 If immunity lasted a year, then a similar situation would occur however, it is hoped that by then
 the scientific community will have worked out some of the details of the duration of immunity
 expected. And, potentially, there could even be an effective vaccine. Unfortunately, most of
 this will only be known in retrospect.



 41
   CDC Media Statement (2020, August 14). Updated Isolation Guidance Does Not Imply Immunity to COVID‐19.
 Retrieved August 17, 2020 from: https://www.cdc.gov/media/releases/2020/s0814‐updated‐isolation‐
 guidance.html
                                                     34
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 35 of 78 Page ID
                                 #:1650


 Infection Confers Permanent Immunity to Reinfection
         If this were to be the case, the entire group of inmates classified as "recovered" could
 be assumed to be safe from the possibility of reinfection. In this case, the focus of attention
 would have to be on how to address the current high‐risk cohort of "negatives" who are all
 housed together at present. "Reintegration" (redistributing non‐immune individuals in the
 immune population) is discussed separately. Even though some reintegration strategies might
 decrease the chance of infection racing through large swaths of the population as occurred
 previously, the group of "negatives" remains at risk.
         This group, including many individuals at high risk for severe disease, would have to be
 protected and monitored for an indefinite period. They should likely have at least daily nurse
 monitoring for symptoms and fever. Even that raises concerns for social distancing as they
 would inevitably queue up to be monitored when in congregate housing. Essentially, this
 would be a type of free‐form quarantine. The alternative would be to, functionally, isolate
 them in single cells without socializing or programming (the equivalent of staying at home
 alone in the community) except for limited and closely monitored excursions only when
 necessary. (Exactly as quarantine should be run.) This is unlikely to be well‐received by many,
 particularly if it went on for months or years.
                   Other issues include, for example, that since "cloth face coverings" are only
 considered to be a means for decreasing spread from infected "point‐source" individuals to
 others and not reliable for protecting the wearer from infection, provision of an endless supply
 of respirators (N95 masks or at least reasonable quality surgical masks) to the non‐immune
 population might be in order. This raises concerns for resentment on the part of the rest of the
 population, consequently, high‐quality education of everyone concerned would be important as
 well as insuring that the requisite logistic supply chain was robust.
         Sequential broad‐based testing of the non‐immune group would have to be considered
 and, as mentioned above, surveillance testing of staff would have to be on the table. If
 programming (including group dining) was resumed, these people would have to be tracked to
 insure they didn't cluster in other settings besides the dormitory, as well, thereby potentially
 sharing virus while asymptomatic. This might entail marked vests, for example, which are the
 type of thing which frequently meets with resistance in the prison setting given the types of
 stigmatization which often occur with their use.



                                          Reintegration
        How to reduce the risk to the presumed non‐immune population cohort (the
 "negatives") is of paramount importance. Currently, the "negative" group is cohorted together
 in housing units. The remaining population is considered to be "recovered" and possibly
 immune to reinfection (this being the conceptual basis for the separation). Two housing units, J
 and G, house the approximately 280 inmates who tested negative. These housing units consist
 of a combination of open dormitory spaces and separate wings ("ranges") with 2‐person cells
 with solid doors. If the virus were to be introduced into this population, given the risk profile of
 this population (based on age and medical conditions), one would expect possibly multiple

                                                 35
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 36 of 78 Page ID
                                 #:1651


 hospitalizations and potential deaths. As discussed in the Immunity and Vaccines section,
 however, what the immune status of the "recovered" population turns out to be is pivotal in
 crafting a plan to manage the current situation.
          Herd immunity is the development of a resistance to spread (not to infection) in a
 population based on a sufficient number of individuals being immune. Effectively, it is a
 surrogate for social distancing. If there was 50% immunity in a population, the chance that a
 non‐immune individual would have a close contact with someone spreading the infection is
 reduced. This applies to vaccine‐induced immunity as well as that arising from natural
 infection. While the percentage immunity required to meaningfully halt spread can be
 estimated for a large population, social contact occurs to individuals.
          This is most relevant in the setting of FCI Terminal Island when applied to housing.
 Clearly, if the non‐immune population only encountered immune individuals in housing, they
 would be substantially safe from infection. In a packed dormitory setting however, the
 percentage of immune individuals required for protection would be proportionally higher than
 in a 2‐person cell unit or out on the yard.
          There has been some discussion of a "sprinkling" strategy for reintegrating this group
 into the larger population. Of course, this is predicated on the assumption that those with prior
 infection currently have some meaningful degree of immunity to reinfection. If not, all bets are
 off, and it really doesn't matter where anyone is housed. There would be no reintegration
 strategy which would decrease risk.
          Sprinkling would mean distributing these at‐risk individuals throughout the recovered
 population to provide some herd immunity around them and, effectively, create social distance
 in the housing units. For example, if each "recovered" dormitory area (having the highest
 architectural risk for rapid spread) had 15% of their population replaced with non‐immune
 individuals and these were scattered as widely as possible throughout the dormitory, over 7
 feet of distance might be created between their bunks. (This is based on the measured 2 ½ feet
 between the two‐level bunks and placing a non‐immune individual in every 7th bunk.)
          Assuming that all of the negatives wore masks when they weren't sleeping or around
 other negative individuals (and potentially infected staff) then they would have been effectively
 distanced from one another during periods without wearing masks and the rapid spread of
 infection would be less likely. In 2‐bed cell housing, non‐immune individuals could be paired
 with recovered ones and, also, if they were masked outside of their cell when not able to social
 distance from other negatives, they might be quite a bit safer from reinfection. These cell units
 could tolerate greater density given the intrinsic distancing accomplished by having individual
 rooms with doors.
          Between the 15% introduced into dormitory spaces and possibly 20‐25% of the
 population in cell‐based housing units, almost the entire group of negative individuals could be
 accommodated. Realistically, this would be quite logistically complicated if it were to be done
 in a rigorous and meaningful way and would require the assistance of and coordination with
 public health specialists. All custody generated moves would have to be cleared through
 medical staff to avoid inadvertent clustering of non‐immune individuals. And, as noted, if the
 recovered population is in fact not immune or loses their protection in the near‐term as
 immunity wanes, then nothing will have been accomplished.

                                                36
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 37 of 78 Page ID
                                 #:1652




                                             Reopening
         At some point, the institution will need to move to varying degrees of reopening. This
 would include a number of domains. There will be appropriate pressures to keep the
 institution closed and programming at a minimum. This will need to be weighed against the
 short‐ and long‐term impacts on the mental health of the population. Additionally, prolonged
 severe restriction is likely to produce higher levels of "COVID fatigue" (as is being observed in
 the community) and consequent decreased investment in maintaining prevention measures.
 Creating processes for balancing these competing interests will require effort, creativity, and
 attention to detail.

 Visiting
          Visiting, both social and legal, has been suspended for months. At some point, this will
 need to be addressed and liberalized. Face to face visits are quite important to incarcerated
 individuals and there are many consequences to their absence. Population mental health
 depends heavily on these contacts with their families and friends. Alternatives such as "zoom
 visiting" can be considered if resources are available but this is unlikely to substitute fully given
 the inevitable shortage of technical resources adequate for the entire population. When
 visiting resumes, rigorous screening with explicit symptom review and temperature checks will
 be required. As discussed, however, the number of asymptomatic spreaders will also require
 extremely rigorous (and supervised) compliance with appropriate use of face coverings and
 social distancing.
          In the same way that correctional staff supervise visiting are on alert for the passing of
 contraband, the same scrutiny should be applied to maintaining prevention measures.
 Although potentially perceived as punitive, consider quarantining residents who are observed
 (or their visitors) not abiding by these measures during visits. Although contact visits are
 important, it will be safer to require social distancing until a vaccine is available. As a result,
 more space will be needed for visits. Arranging outside visiting areas would be far better than
 continuing to utilize enclosed visiting rooms. In order to assist with face covering compliance,
 sharing food or eating during visits should be restricted.
          As understanding by the resident population that any new cases at the institution will
 immediately result in re‐suspension of visiting, comprehensive and repeated education will
 assist in enlisting the population in supporting compliance with prevention measures on the
 part of their visitors.

 Programming
         As with visiting, programming of all types serves many purposes. It improves the mental
 health of the community and individuals, provides needed vocational skills, education, assists
 with dealing with substance abuse and other dysfunctional behaviors both within the
 institution and after release, and many others. As noted elsewhere, rigorous screening on
 entry of all volunteers and others entering the institution will be required. Masks and social
 distancing both between program staff and residents will need to be maintained. Alternative
 spaces should be considered particularly using outdoor areas whenever possible.
                                                 37
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 38 of 78 Page ID
                                 #:1653




 Work Assignments
         This involves both UNICOR jobs, inmate‐led educational and recreational activities, and
 those involved with maintaining the institution. Currently, most work has been suspended with
 the exception of orderlies and a few essential assignments required for institutional
 maintenance. As with visiting and programming, there are definitely benefits to the institution
 as well as the residents to working. As this is resumed, more rigorous protocols for cleaning
 and disinfection of tools and equipment need to be instituted. Cloth face coverings and, to the
 degree possible, social distancing should be maintained. All supervisors, whether correctional
 staff, UNICOR employees, volunteers, educational staff, or maintenance and engineering staff
 need to be formally instructed in the various measures required. Emails, signs, and videos are
 not sufficient. In addition, a representative of the institution with familiarity with various
 measures to reduce spread of infection should periodically (frequently) inspect all work sites
 without prior warning to ensure that appropriate prevention measures are maintained. In
 order to avoid complacency, inspections by various levels of the institutional hierarchy should
 be employed as well.

 Off‐site Court and Medical Visits
         The current protocol of quarantine residents with potential close contacts during off‐
 site excursions is an excellent one and should be continued. Obviously, continuing to work with
 the US Marshals service and area court administrators to minimize potential contacts is vital.
 Off‐site medical consultant offices and hospital waiting facilities should be reviewed and
 alternatives sought if insufficient for providing social distancing. Transportation should,
 whenever possible, be limited to one or as few individuals in vehicles as possible. Disciplined
 use of face coverings by transportation staff, even with barriers between them and residents
 are in place, should be emphasized. This is no different than continuing to require their use by
 institutional staff. The greater the spread of infection among the staff, the greater the risk to
 the population.

 Intake
         Once intake (both for new commitments and internal BOP transfers) resumes, screening
 and quarantine measures will need to be maintained. This will require ongoing coordination
 with BOP Emergency Operations or other regional or HQ staff to ensure that the institution is
 prepared and has appropriate quarantine capacity. Currently, the BOP is directing all into the
 system to three "quarantine" facilities.42 All of these institutions have current active COVID‐19
 cases (including a large outbreak within the Victorville complex) and are likely to continue this
 pattern. FCI Terminal Island absolutely should, additionally, quarantine all intake for 14 days
 with testing in and out as they are currently doing. Hopefully, the projected reduction in rated
 capacity will keep intake numbers low enough that they can be appropriately accommodated.
 During the quarantine period, comprehensive education on all relevant COVID‐19 prevention
 measures and current programming should be provided and reviewed.

 42
   BOP Implementing Modified Operations. Retrieved August 18, 2020 from:
 https://www.bop.gov/coronavirus/covid19_status.jsp
                                                     38
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 39 of 78 Page ID
                                 #:1654




                                       Influenza Season
         Influenza season will be arriving in a few months and features a number of illnesses
 which have the potential to generate similar symptom profiles to COVID‐19 infection.
 Particularly coming from the community, where infection control measures are likely to be less
 stringent than those currently in place at the prison, there is a high likelihood that staff will
 contract illnesses which are similar in presentation to COVID‐19. Whether these are actual
 influenza or other circulating seasonal respiratory illnesses ("common colds"), all of these
 individuals will have to, initially, be regarded as potential COVID‐19 infections.
         Typically, during flu season, there is not a compelling reason to be tested for influenza
 specifically unless severely ill, although sometimes it may be required for the prescription of
 medications to shorten the course and decrease the intensity of infection. Now, however,
 influenza (and COVID‐19) tests will have to be required for every one of these individuals. As
 this evolves, the community resources for testing will become more and more strained and
 turnaround time for results will increase, possibly dramatically. Additionally, staff shortages
 may become acute as many more symptomatic individuals are required to stay away from the
 institution.
         This is a setting where, historically, both correctional and healthcare staff discount
 recommendations for staying away from the workplace while potentially infectious. This will
 increase the possibility that staff will be tempted to not report what feel like minor
 symptoms.43 Potentially, everyone with a COVID‐like illness will require similar management
 to prevent spread of the infection.
         Ideally, emerging new test technologies will enable simultaneous testing for both types
 of virus and save on testing supplies, personnel time, and decrease the number of intrusive
 tests. This may slightly mitigate the burden on testing resources. However, as it is entirely
 possible to have simultaneous influenza and COVID‐19, a positive influenza test cannot be
 considered reliable for ruling out COVID‐19 infection.
         Widespread administration of the influenza vaccine as soon as it becomes available to
 both staff and the population will provide some potential decrease in this pending crisis.
 Education should begin soon along with additional explanations of why, in the context of
 COVID‐19, this is so important. The high‐risk character of the population alone makes the
 influenza vaccine of significant benefit but now the need is heightened immensely.
         In planning, it is critical to remain aware that the same burdens imposed on the prison
 during influenza season will be present and widespread in the community as well as all other
 BOP facilities. This will additionally impair access to replacement staff, testing facilities,
 community hospital resources, etc.




 43
      Personal observation
                                                39
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 40 of 78 Page ID
                                 #:1655



                                                      Testing
          If infected persons were only infectious if they had symptoms, testing could be targeted
 at them. (See a larger discussion of the central and complex issue of testing at the end of the
 report). Due to the large number of asymptomatic infectious individuals, broad‐based testing as
 was done beginning in late April is required if there's an outbreak (starting with a single
 individual) in the resident population. This requires very large numbers of test kits, is very labor
 intensive on the part of staff (no matter which test is used), and then requires either
 transportation to and processing at a lab or a large amount of time running the test machine for
 one test at a time.
          Recently, it has been proposed that, despite the reduced sensitivity of the rapid point of
 care antigen tests, the speed of turnaround makes them preferable for broad‐based testing
 when the goal is to rapidly identify positives.44 Given the observed speed of spread at Terminal
 Island in April (and in other correctional settings), every day of delay in identifying residents
 positive for COVID‐19 infection would result in many additional cases. It may be the case that
 this strategy is appropriate for smaller numbers of tests (for example in a nursing home) but
 even testing a housing unit at Terminal Island would likely be barely manageable.
          Additionally, as with nursing facilities with outbreaks, broad‐based staff testing in
 correctional settings is of substantial benefit in identifying sources of infection among staff.45
 Currently, the institution has no coordinated, on‐site capacity for staff testing. This places
 additional burdens on resources. Based on multiple examples of staff surveillance testing at
 nursing facilities and other correctional institutions, many asymptomatic staff test positive.
 This is expected with a 40% or more rate of asymptomatic infections. Merely testing
 symptomatic staff and known close contacts is completely inadequate for identifying sources of
 infection which place the resident population at risk. The BOP guidelines require staff who test
 positive to remain off‐duty and to not report to the institution under any circumstances.
 Without surveillance testing, this cannot be enforced.
          As with PPE, the institution feels that they currently have sufficient test kits and
 laboratory resources for processing the tests. They report having 1,389 Abbott test kits on‐site.
 These have been provided by the Central Office in Washington, D.C.46 Also, as with PPE, this
 situation is vulnerable to the status of outbreaks both in the local community and nationally.
 Even if only the "negative" population (~250 persons) were tested, three rounds of testing
 could require as many as 500‐1,000 tests to be done over the course of two weeks depending
 on the pace of spread through the cohort. Ironically, the slower the spread, the more test kits
 will be needed as more repeated testing would occur.



 44
   Larremore DB, Wilder B, Lester E, et al. Test sensitivity is secondary to frequency and turnaround time for COVID‐
 19 surveillance. Preprint. medRxiv. 2020;2020.06.22.20136309. Published 2020 Jun 27.
 doi:10.1101/2020.06.22.20136309

 45
    CDC (2020, August 10). Interim Considerations for SARS‐CoV‐2 Testing in Correctional and Detention Facilities.
 Retrieved August 18,2020 from: https://www.cdc.gov/coronavirus/2019‐ncov/community/correction‐
 detention/testing.html#when‐test
 46
    BOP0005334
                                                         40
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 41 of 78 Page ID
                                 #:1656



                                                      PPE
         Currently, the institutional leadership reports adequate stocks of PPE and cloth face
 coverings for all current needs. During the outbreak, as supplies were running short, measures
 were taken to obtain adequate supplies both locally and through BOP. Nationally, however,
 there continue to be shortages of all relevant items.47 This is due to a combination of actual
 supply interruptions and distribution issues. These shortages are projected to continue for the
 duration of the pandemic due to both national and international supply chain issues. While
 there may, currently, be sufficient stocks of these vital supplies, whether that remains the case
 in the future is unclear. The institution will need to both project needs in various scenarios
 (focusing on potential future outbreaks) and review their current supplies on an ongoing
 basis.48,49 By so doing, they will be prepared to arrange alternative sources and be prepared for
 shortages. There are various CDC strategies for reusing various PPE and these should be
 reviewed on an ongoing basis as well. Assuming that the BOP will be able to always provide
 what is needed, or that local supplies will be sufficient is unlikely to be adequate depending on
 national and community conditions.



                                        Preparing for a Vaccine
         Vaccines provoke immunity artificially. Sometimes, this immunity is partial and
 sometimes short‐lived. For example, the threshold set by the Food and Drug Administration for
 approving a vaccine against COVID‐19 infection is 50% efficacy. This could mean that half the
 people who receive the vaccine are entirely unprotected. It could also mean that the 50% who
 have an "effective" response may still contract the virus but possibly not get severely ill.
 Unfortunately, this doesn't mean that they aren't infectious and at risk for spreading the virus.
         Determining a vaccine's actual efficacy and also it's propensity to cause side effects or
 more serious complications requires large scale population‐based studies. The study
 population must also be in a setting where they are at risk for contracting the virus. The more
 rigorous the precautions are (e.g. masking and social distancing) the longer it takes to observe
 the results. Similarly, rare but serious complications may not be measurable until large
 numbers have already received the candidate vaccine. For example, if 0.0001% of the
 individuals who receive the vaccine suffer a severe life‐threatening complication that would
 imply that, in the United States alone (if vaccination were universal), approximately 35,000
 individuals could suffer this complication. This takes time to become apparent. Consequently,
 the roll‐out a vaccine hopefully will be and should be slow and careful. Conceivably, there



 47
    FDA (2020, August 14). Medical Device Shortages During the COVID‐19 Public Health Emergency. Retrieved
 8/18/20 from: https://www.fda.gov/medical‐devices/coronavirus‐covid‐19‐and‐medical‐devices/medical‐device‐
 shortages‐during‐covid‐19‐public‐health‐emergency#shortage
 48
    CDC (2020, July 16) Optimizing Supply of PPE and Other Equipment during Shortages. Retrieved August 18, 2020
 from: https://www.cdc.gov/coronavirus/2019‐ncov/hcp/ppe‐strategy/index.html
 49
    CDC (2020, April 7) Personal Protective Equipment (PPE) Burn Rate Calculator. Retrieved August 18,2020 from:
 https://www.cdc.gov/coronavirus/2019‐ncov/hcp/ppe‐strategy/burn‐calculator.html
                                                       41
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 42 of 78 Page ID
                                 #:1657


 could be no wide distribution of a safe and effective vaccine for a year or more despite
 numerous pronouncements from all quarters.
          Distribution of a vaccine is also likely to be a deeply contentious issue with substantial
 ramifications for correctional systems. Since the vaccines are likely to be manufactured in
 insufficient numbers for the entire population initially, it could take a year or two to vaccinate
 everyone who was eligible. Typically, when resources are in short supply, incarcerated
 individuals have rarely been offered them sooner than the bulk of the free population, if then.
 There would very likely be an outcry if community residents were not able to be vaccinated
 when incarcerated persons were already receiving them.
          Despite the fact that congregate living institutions such as correctional and detention
 facilities (and nursing homes and senior residences) are the most susceptible to rapid spread of
 the virus and contain a large high‐risk population in most cases, it remains to be seen what
 priority is given to vaccinating their residents. As with outbreaks in nursing homes, there have
 been stark examples of how outbreaks in prisons and jails can risk spread into the community
 as well as overwhelming community hospital resources. As is frequently said, correctional
 facilities exist within communities and the health of their residents is part of the wider public
 health of those communities.




                                                 42
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 43 of 78 Page ID
                                 #:1658



                    DETAILED FINDINGS AND CONCERNS

      A)   Current status of the COVID‐19 Outbreak at the Institution
      B)   Preventing Introduction into the Resident Population
      C)   Preventing Spread of Infection within the Institution
      D)   Medical Care


 A) Current status of the COVID‐19 Outbreak at the Institution
    1) Residents with no known history of COVID‐19 Infection ("Negatives")
       i) Currently, out of the 932 residents at the prison, approximately 280 are considered
            "negative" and still at risk for infection.50 (Some of this population may actually
            have had the virus but tested negative by the time broad‐based testing was
            performed. That cannot be reliably determined, and they will all be presumed
            vulnerable to infection.)
       ii) Of these individuals, 8 are 70 years of age or older, 27 are 60 or older, and 40 are 50
            or older.
       iii) 1 has 6 risk factors increasing the likelihood of severe COVID‐19, 1 has 5, 6 have 4,
            13 have 3, 33 have 2, and 74 have 1 risk factor.
    2) Recovered Residents
       i) Approximately 650 individuals are considered to be "Recovered". They all tested
            positive at one point but are now at least 7 weeks from the date of their test. There
            is actually no current science showing that these individuals are immune to
            reinfection though that is hoped based on other indirect findings.51
    3) Other (all housed in single cells in a separate unit from the rest of the population)
       i) One individual in isolation was a "voluntary surrender" and was positive on arrival.
            He was to remain in isolation until CDC release criteria were met and would then be
            considered recovered.
       ii) One currently asymptomatic individual has had persistently positive tests (which has
            been reported frequently) but he is unlikely to actually be infectious according to
            current literature.
    Concerns
    1. At least 30% of the FCI Terminal Island population remains at risk for COVID‐19 infection
       and many are at significant risk for severe disease and possible death based on their age
       and risk factors.
    2. Should the virus be introduced into these cohorted "negative" housing units as currently
       configured, it is likely that the infection would sweep through these units before anyone
       even became symptomatic and testing could be accomplished.


 50
   Per Warden Ponce
 51
   CDC (2020, August 14). Updated Isolation Guidance Does Not Imply Immunity to COVID‐19. Retrieved 8/14/20
 from: https://www.cdc.gov/media/releases/2020/s0814‐updated‐isolation‐guidance.html
                                                      43
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 44 of 78 Page ID
                                 #:1659


      3. Plans for "reintegration" of negatives into the "recovered" population have not been
         formalized. As the science is not advanced enough to provide guidance, these plans will
         have to be based on conjecture.
      4. It is currently not known whether individuals who have had COVID‐19 infection are
         immune to reinfection. Consequently, it cannot be known with certainty whether they
         would provide protective herd immunity for reintegrated "negative" residents or
         whether they themselves are vulnerable to reinfection if introduced into the facility.


 B) Preventing Introduction of Infection into the Resident Population
    1) Staff
           (1) All staff interviewed were aware of the two primary modes of transmission of
                  the virus (airborne and direct contact) and were all able to list several of the
                  primary symptoms of infection.
       ii) Staff screening prior to entry
           (1) BOP guidance from March 13, 2020 required screening of staff "in areas with
                  sustained community transmission".52 On March 26, 2020 a requirement was
                  issued by BOP to screen all persons entering BOP institutions, regardless of the
                  state of infection in the community.53 (As of April 5, 2020, Los Angeles had
                  15,034 cumulative cases and was increasing over 2,000 new cases per day.)54
           (2) All staff are screened outside the entry building prior to entry to the facility.
           (3) According to institutional leadership, the Clinical Director comes to the gate to
                  assess every staff member who does not pass screening and is contacted by
                  phone when he is not on‐site. In their absence, a contract physician would
                  perform this function.
           (4) Staff who don't pass screening, are instructed to return home, placed on leave,
                  and are not permitted to enter the institution. They are then referred to their
                  Primary Care Provider (PCP) and the local health department for further
                  management.
           (5) This screening includes a touchless temperature check. The threshold for
                  intervention is ≥100.4F which is consistent with CDC recommendations. The
                  screeners report cleaning the thermometer with alcohol between staff.
                  Though not observed screening numbers of staff, they were noted to have
                  alcohol wipes for this purpose with their screening equipment.
           (6) Prior to entry, staff either complete a standard questionnaire listing some
                  possible symptoms of COVID‐19 infection. According to almost all staff
                  interviewed, this questionnaire is only intermittently completed in detail and,
                  otherwise, the staff are asked if there is "anything new" since they last
                  completed the form. This invites rote answers.


 52
    BOP0000968
 53
    BOP0000985
 54
    Johns Hopkins University COVID‐19 Dashboard. Accessed 8/11/20 from https://coronavirus.jhu.edu/map.html
                                                     44
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 45 of 78 Page ID
                                 #:1660


                (7)   This questionnaire has been updated periodically (currently version 4.1
                      provided by the BOP is being used). The form does not include all relevant
                      symptoms currently listed by the CDC. It does not include a question about
                     symptoms of "fever or chills”(which is vital) and has no questions regarding
                     headache, abdominal pain, or rash which are currently included in the CDC
                     symptom list.
                (8) On the first day of my site visit, on arrival I was required to come inside the
                     building for screening at a high counter (requiring direct contact) adjacent to
                     the metal detector. It was explained to me subsequently that this was
                     because they were "short‐staffed" and the screening person was required to
                     also run the metal detector.
                (9) In the process of entering and exiting the facility, direct contact was required
                     with the UV light (used by the control officer inside the booth to confirm the
                     hand stamp) and adjacent surfaces, and with passing of an ID card into and
                     later receiving it back through the small access port.
                   Concerns
                   1. The entry screening questionnaire does not fully reflect the CDC's current list
                       of symptoms associated with the virus and, most importantly, contains no
                       question about symptoms of fever and chills. Additionally, there is no general
                       question regarding "other symptoms" than those included on the form.
                   2. The entry screening questionnaire is only intermittently reviewed with
                       entering staff in detail and, otherwise, staff are just asked if there is
                       "anything new" encouraging casual reporting.
                   3. Interviewing both healthcare staff who participate as screeners and staff
                       subjected to screening on arrival (and my own experience being screened
                       twice) there is no catchall question about "other symptoms". Given the
                       protean manifestations of COVID‐19 infection, this would potentially identify
                       some staff.
                   4. Three staff members worked for between 1 and 6 days after symptomatic
                       infection in late April.55 According to institutional leadership at the time of
                       my visit, these were discovered "retrospectively" after the staff members
                       tested positive. It is unclear why they weren't picked up on symptom
                       screening.
                   5. Not always having a dedicated staff person doing screening as their only
                       function may compromise the screening process. Outdoor screening is
                       recommended to avoid the potential for viral spread from those waiting to
                       be screened in indoor spaces.
                   6. Points of direct contact where, potentially, numerous individuals will
                       sequentially be touching the same surfaces are potential sites of viral
                       transmission.


 55
      BOP0001135; (TRM 12, 13, 14)
                                                    45
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 46 of 78 Page ID
                                 #:1661


                    7. Personal assessment in real‐time of individuals who fail screening by the
                       Clinical Director may breakdown in their absence.

            iii) Universal Face Covering Use by Staff
                 (1) Based on evolving CDC recommendations, a BOP memorandum on April 13,
                      2020 "strongly encouraged" all staff to wear an appropriate face covering
                      when in public areas when social distancing could not be achieved.56
                 (2) Staff interviewed report that though masks were in somewhat short supply
                      initially during the outbreak, they were now freely available to all staff.
                 (3) During my tour of the institution, there was general staff compliance with
                      wearing cloth face coverings, however there were a number of instances when
                      staff were observed by me to be clustered closely in a small group of 2‐4
                      individuals and not all were wearing their masks over their mouth and nose.
                      Typically, when they realized they were being observed, they would pull their
                      masks back up into position. This was not observed when they were in
                      proximity to residents.
                 (4) Several members of the incarcerated population mentioned unprompted
                      during their interviews that, aside from the period of my visit, there is
                      frequent noncompliance with masking by staff though this could not be
                      corroborated.
                      Concerns
                    1. There appears to be incomplete "buy‐in" and enforcement of use of face
                        coverings by staff.

            iv) Social Distancing by Staff
                (1) Staff were not observed to be social distancing from each other (or residents)
                      in many situations where that could have been accomplished.
                (2) Relevant CDC guidance identify face coverings as additional ways to decrease
                      spread of infection when unable to social distance not alternatives to social
                      distancing.
                      Concerns
                   1. There was no significant pattern of social distancing among staff.

            v) Hand Hygiene by Staff
               (1) All staff interviewed reported unlimited access to both soap and water and
                    hand disinfectant for themselves while on duty.
               (2) Hand sanitizer is available to staff in multiple locations around the institution.
               (3) At the time of my visit, small bottles of hand sanitizer were neatly arrayed on
                    the metal detector in the entry hall and presented as available to staff. It
                    cannot be verified whether these are usually available or were just made
                    available at the time of my visit.


 56
      BOP0001002‐1007. Coronavirus (COVID‐19) Phase Six Action Plan. April 13, 2020
                                                         46
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 47 of 78 Page ID
                                 #:1662


              (4)     Given the current increased availability of hand sanitizer in the community,
                      there is no current expectation of a shortage.
                      Concerns
                    1. None, other than ensuring that staff actually wash or disinfect their hands on
                        a regular basis (which could not be assessed).

         vi) Staff with Close Contacts
             (1) Only one of the staff interviewed had been formally informed of a close
                   contact at the institution but didn't recall any particular guidance.
             (2) None of the staff interviewed were aware of close contacts in the community
                   and some weren't even clear on what this meant.
             (3) Given the lack of close contacts, staff were not interviewed about enhanced
                   cleaning and disinfection procedures in their work areas recommended in this
                   situation nor were they interviewed regarding possible increased monitoring
                   by infection control coordinators if they fell in this category.
             (4) Staff who are guarding patients at community hospitals have been directed to
                   not return to the institution at the end of their shift. This is in accordance with
                   CDC recommendations.
             (5) Staff interviewed who have been assigned to outside hospitals report having
                   appropriate PPE available and used at the hospital by correctional staff. Staff
                   guidance was issued (date not known) specifically regarding procedures to
                   follow after working at the hospital.57
             (6) The union representing Federal prison employees has filed a grievance alleging
                   that staff with close contacts were required to come to work rather than stay
                   at home for 14 days of quarantine and when they did come to work were not
                   issued appropriate PPE.58 This cannot be corroborated with the available
                   information.
             (7) All staff have been designated Critical Infrastructure Workers and, based on
                   CDC guidelines, are intended to continue working rather than stay home for a
                   14‐day quarantine period.59
             (8) Relevant BOP contract tracing guidance and tools appear thorough and
                   appropriate.60
             (9) Records of contact tracing were not reviewed.
                   Concerns
                 1. It's unclear whether staff are aware of or reporting actual close contacts
                     outside the institution based on the small sample size interviewed.



 57
    BOP0001150
 58
    Formal Grievance Form BP‐!0176 (2020, April 6) Retrieved August 18, 2020 from:
 https://cdn.govexec.com/media/gbc/docs/pdfs_edit/042020cb1.pdf
 59
    CDC (2020, April 20). Critical Workers. Retrieved August 12, 2020, from: https://www.cdc.gov/coronavirus/2019‐
 ncov/community/critical‐workers/implementing‐safety‐practices.html
 60
    BOP0001180‐1187
                                                        47
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 48 of 78 Page ID
                                 #:1663


              2. As the strategy for allowing Critical Infrastructure Workers to continuing
                 working requires enhanced procedures including focused cleaning and
                 disinfection, the institution would not be able to apply these
                 recommendations if staff were not reporting.

       vii) Staff with Symptoms (COVID‐19 "Suspects")
            (1) On‐site
                (a) All staff interviewed stated that, if they developed symptoms at work, they
                    would report them to their supervisor and leave the institution.
            (2) Off‐site
                (a) In the original complaint, it was alleged that staff were required to come
                    work when symptomatic. Of the small number of staff interviewed, none
                    were aware of this or denied it.
                (b) The Warden stated that staff were "never" required to come to work when
                    symptomatic.
                (c) Based on staff interviews, it is somewhat unclear as to what procedure to
                    follow if they experience symptoms off‐duty. Some said they would notify
                    the institution but most reported that they would seek medical care and
                    possible testing in the community with no consistent reporting to the
                    institution expected other than through the "return to work" procedures.
                (d) According to the Warden, staff are currently able to use "Weather and
                    Safety" administrative leave for COVID‐19 related requirements for staying at
                    home in isolation per CDC guidelines.
                   Concerns
                1. The allegations regarding working while symptomatic cannot be
                    corroborated with the available information. Clearly, staff working while
                    symptomatic is profoundly dangerous to the population and, if it was the
                    case, would clearly violate CDC guidelines.
                2. There does not appear to be a clear procedure (or one that has been
                    effectively communicated) for staff to notify the institution if they
                    experienced symptoms consistent with COVID‐19 infection while off‐duty
                    away from the institution.
                3. This could result in relevant contact tracing being either delayed or
                    impossible. For example, if a staff member went on vacation and developed
                    symptoms (and didn't need to miss work) there appears to be no formal
                    notification of the institution that has been effectively communicated if one
                    exists.
                4. As influenza season approaches (along with increased transmission of other
                    respiratory viruses, i.e. colds) it is extremely likely that many staff will have
                    symptoms consistent with possible COVID‐19 infection. This will likely lead
                    to staff shortages and pressure to come to work while having symptoms
                    which would normally be ignored.


                                                48
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 49 of 78 Page ID
                                 #:1664


                   5. Of the nine line‐staff interviewed, only one was aware that they wouldn't
                      have to use sick time in this situation. Consequently, this could potentially
                      be a disincentive to reporting symptoms.

           viii) Staff Testing Positive
                     (a) According to the Staff Tracking Sheet provided, there have been
                         approximately 22 known cases among staff.61 (One entry lists a "negative"
                         test so that one is unclear.)
                     (b) There is no on‐site testing available for staff.
                     (c) Testing for staff is to be obtained independently in the community. Staff
                         have been given resource lists for LA County testing sites or they can go
                         through their Primary Care Providers.
                     (d) No surveillance testing of staff was performed at any point during the
                         outbreak. Given the number of infected staff, it is highly likely that
                         additional staff were asymptomatic and positive and still potentially shedding
                         virus into the population.
                     (e) It was reported that, if staff test positive, they are to report this to the
                         Warden who then reports to the BOP Emergency Operations Center (EOC's).
                         (It is unclear what happens after that.)
                         Concerns
                         1. It is unknown whether there were infectious staff still working and driving
                              the outbreak further.
                         2. In high‐risk institutions (e.g. prisons), broad‐based testing of staff is
                              recommended in some circumstances (such as outbreaks). The only way
                              to ensure that this is done in a reliable and coordinated fashion is if
                              testing is provided on‐site.
                         3. Any impediments to testing may result in underdiagnosis (and
                              consequently impair institutional contact tracing).
                         4. It's unclear what staff who reside in other counties are to do as testing
                              availability is inconsistent.
                         5. In addition, turnaround time can be as much as a week or more at many
                              locations in the community.
                         6. Apparently, EOC's will be standing down at some point. It is unclear who
                              will be coordinating staff testing at that point.



           ix) Occupational Health
               (1) There are apparently no institution‐based Occupational Health services or
                    appointed COVID‐19 coordinator with which the staff are familiar, based on
                    interviews.


 61
      BOP0001135
                                                   49
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 50 of 78 Page ID
                                 #:1665


                    Concerns
                  1. Occupational health services are key to both increasing staff safety and
                     decreasing spread into the population.62 This can, to some degree, be
                     accomplished by assigning an appropriate staff person to be a resource and
                     coordinator if formal occupational health is not available.
                  2. Currently, staff appear to be generally on their own managing their relevant
                     COVID‐19 issues through their sources of private medical care in the
                     community. This increases the chance that faulty medical guidance and
                     recommendations in the community will abet introduction of virus into the
                     institution.

         x) Return to Work Procedures63
            (1) Staff who have symptoms in the community are "encouraged to get tested in
                 the community and or only return to work when free of symptoms for one day".
            (2) Staff members who get tested turn in their results to the Warden who forwards
                 them to the Regional Health Services Administrator for confirmation.
            (3) According to the institution, those staff members are tested in the community
                 are told to "return after 10 days quarantine and 1 day without symptoms".
                 Concerns
                1. There doesn't appear to be central tracking of staff with symptoms and they,
                    apparently, are under no obligation to get tested.
                2. The return to work criteria for both of these (symptoms and tested) are
                    contrary to CDC guidelines and substantially liable to introduce infection into
                    the facility.64
                3. Even if these responses are inaccurate, they suggest significant confusion as
                    to the correct procedures.
                4. If a symptomatic staff person with COVID‐19 infection were to be infected
                    and not get tested, the criteria for coming out of isolation (not quarantine) is
                    currently 10 days since the onset of symptoms, 24 hours since the last fever
                    without antipyretic medication (e.g. acetaminophen or ibuprofen), and
                    improvement in symptoms.
                5. Anyone who tests positive is to remain in isolation (not quarantine) until
                    they've met these same criteria (assuming that symptom‐based release
                    policies were being followed.




 62
    Annals of Internal Medicine (2020, July 27). Occupational Health: A Key to the Control of COVID‐19 in
 Correctional Facilities. https://doi.org/10.7326/M20‐4543
 63
    BOP0005334
 64
    CDC (2020, August 16). When You Can be Around Others. Retrieved August 22, 2020 from:
 https://www.cdc.gov/coronavirus/2019‐ncov/if‐you‐are‐sick/end‐home‐isolation.html
                                                         50
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 51 of 78 Page ID
                                 #:1666


    2) Visitors, Volunteers, and Contractors
           (1) On March 13, 2020, the BOP suspended all social visits, legal visits, entrance of
                volunteers, tours, and limited contractors to only those providing essential
                services.
           (2) As of the date of my visit, these restrictions were still in place though legal visits
                were being considered on a case by case basis. To date, per the Warden, there
                had been no requests by attorneys for on‐site legal visits, though if one were to
                occur, screening would be required.
           (3) According to institutional leadership, there is no immediate plan to resume
                social visiting.
           (4) Per BOP guidelines, all non‐staff entering the institution would require
                screening with symptom questionnaires and temperature checks.
           (5) All non‐staff entering the institution will be required to wear cloth face
                coverings.
           (6) Some plans have been made to reopen the RDAP (substance abuse) program.
                This will include smaller numbers of residents in order to permit increased social
                distancing.
           (7) The visiting room is indoors.
                Concerns
               1. With reopening, numerous categories of non‐staff with varying levels of
                   relevant education and institutional buy‐in will be entering the institution.
                   Some of these individuals may be reticent to divulge symptoms for a variety
                   of reasons. This will increase the probability of outside introduction of virus
                   into the facility.
               2. On the spot education prior to entering the institution and, ideally, prior to
                   screening as to the issues and procedures will be time consuming (as will
                   entry screening itself). This will increase the likelihood that the process will
                   become too casual to adequately serve the purpose intended.
               3. The ability of FCI Terminal Island staff to adequately supervise compliance
                   with masking and social distancing requirements for activities scattered
                   around the institution (which don't necessarily have supervision under
                   normal circumstances) may be limited.
               4. Limiting visitors (and residents) sufficiently in the assigned visiting room will
                   be difficult and take specific policies and procedures and active oversight by
                   correctional staff.
               5. Contact visits have a high potential for introducing infection.
               6. It's not clear that adequate spaces for programs will be widely available
                   resulting in either overcrowding (in the context of social distancing) or
                   restrictions on the available programs based on the requirement to reduce
                   numbers of participants.




                                                 51
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 52 of 78 Page ID
                                 #:1667


       3) Incarcerated Residents
              (1) New Intake
                  (a) On March 13, 2020, BOP suspended most movement of already incarcerated
                      persons between institutions within the BOP system.
                  (b) On March 26, 2020, BOP required temperature and symptom screening of all
                      newly arriving prisoners to the institution. All arrivals were to be placed in
                      quarantine for 14 days or "until cleared by medical staff".65
                  (c) There is only one new intake currently in isolation, as noted above.
                      Otherwise, there have been no new intakes to the institution since March 19,
                      2020.66
                  (d) Intake quarantine is for 14 days in single cells with solid doors regardless of
                      negative test results, per CDC guidelines. Monitoring of these individuals is by
                      correctional staff.
                  (e) On admission to quarantine, an Abbott antigen test is performed (quick
                      results but false negative tests possible) and prior to release around day 14 or
                      later, a PCR test is done (slower send‐out test with more reliable results). If
                      either of the tests is positive, the individual is moved into isolation. This is an
                      excellent practice.
                  (f) Institutional staff were aware of recommendations to not add individuals to
                      quarantine cohorts if they were required and resetting the 14‐day clock if
                      anyone in a cohort becomes symptomatic and tests positive.
                  (g) The Warden feels that there is sufficient bed capacity currently that, if and
                      when intake resumes to the facility, they will be able to continue the current
                      14‐day quarantine practice of placing these individuals in single cells in a
                      separate unit from the population and separate from individuals in isolation.
                      Concerns
                       1. It isn't known how soon routine intake of new commitments or internal
                           BOP transfers will commence. Currently, the institution has the capacity
                           to quarantine a fairly large number of arrivals. Whether this remains the
                           case is unclear.
                       2. Monitoring of anyone in quarantine by correctional officers (and not
                           including temperature checks) is inappropriate as they are not trained to
                           evaluate reported symptoms and there are privacy issues which may
                           impede reporting.

              (2) Off‐site Appointments
                  (a) Out to court
                      (i) This is handled in coordination with the US Marshalls rather than
                          institutional staff who transport the residents to their court appearances.
                          The current practice (and per BOP guidance) is to place any individual


 65
      BOP0000984
 66
      BOP0005333
                                                    52
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 53 of 78 Page ID
                                 #:1668


                            returning to the institution who may have mixed with individuals not from
                            the institution in quarantine and are presumed to have had "close
                  (b) Outside medical visits contacts".
                       (i) Patients with outside specialty medical visits (mostly suspended but now
                            restarting) are similarly quarantined if there is any chance that they have
                            had close contact with someone. 67
                       (ii) During limited chart review, one individual was not quarantined despite
                            numerous visits (every few weeks) to the emergency room of a local
                            hospital for a repeated procedure. There was no comment in the chart
                            notes regarding this to suggest it was considered.68
                  (c) Hospital Returns
                       (i) Patients returning from the hospital to the institution are first cleared by
                            the Clinical Director to insure that the institution can provide the
                            necessary level of care and then, they are housed based on their then
                            current COVID‐19 status (i.e., into Quarantine, Isolation, or back to the
                            Recovered population).
                      Concerns
                       1. Given the hand‐off to the USMS staff for outside court visits, the
                             institution has little direct control over the movements and exposures of
                             these residents. Consequently, it is possible that inappropriate
                             reassurance would be provided by escort staff on return and they would
                             then not be quarantined.
                       2. Capacity is a concern here as well.
                       3. While quarantine individuals after off‐site appointments where they may
                             have been exposed is an excellent procedure, there appears to be no
                             documentation in the chart notes of the basis for the decision,
                             particularly with the one individual with frequent ER visits.



 C) Preventing Spread of Infection within the Institution
    1) Staff
       i) Staffing Levels
           (1) Sufficient staff are required to enable limiting of resident movement around the
               institution. It was reported by a number of line staff that they felt there were
               insufficient staff to manage the changes required by the outbreak during the
               period when it was very active and that, even before the outbreak, there were
               unfilled staff positions.
           (2) During the peak of the outbreak, additional correctional and healthcare staff
               were brought into the institution. These individuals are no longer at the
               institution.

 67
      BOP0001088‐1089
 68
      BOP3974‐4313
                                                   53
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 54 of 78 Page ID
                                 #:1669


          (3) There were no concerns expressed by healthcare staff and, generally, by
               correctional staff regarding current staffing levels.
          (4) During the peak of the outbreak, correctional staff changed from three eight‐
               hour shifts per day to two 12‐hour shifts and this was generally perceived as
               having alleviated some of the staff shortages.
          (5) The current schedule for correctional staff is back to eight‐hour shifts but, per
               the Warden, could be changed back if necessary.
          (6) Of note, due to the dual nature of BOP healthcare staff, they are sometimes
               employed to fill in in correctional positions.
               Concerns
              1. The availability of supplemental staff of any type may be limited in the future
                  based on other organizational demands elsewhere.
              2. The use of healthcare staff as supplemental correctional staff risks draining
                  healthcare resources. Additionally, it raises concerns for ethical conflicts in
                  the delivery of care.
              3. If there were to be another outbreak or even just a large number of staff
                  during influenza season with COVID‐like symptoms, staffing could rapidly
                  become short and this would then require multiple compromises with
                  precautionary policies such as assigning staff to resident cohorts.

       ii) Limiting Staff Movement within the Institution
           (1) Leadership reported that correctional staff are "generally" assigned to the same
                units when possible.
           (2) Healthcare staff move all over the institution.
           (3) Generally, the staff do appear to have consistent assignments based on
                interviews. Some staff normally assigned to inactive duty stations (e.g. UNICOR,
                transportation) were being assigned to various locations as needed.
           (4) While there was some awareness, of the recommendation to try and move from
                "low to high" risk units (e.g., from a negative unit to a quarantine unit to an
                isolation unit) with increasing chances of encountering active virus, this does
                not appear to be an active staffing priority.
           (5) Line staff report that, depending on where overtime shifts occur, they might go
                in other directions than low to high.
           (6) The staff who were aware of this recommendation did feel that using
                appropriate PPE for each particular unit would be satisfactory no matter what
                the direction of assignment regarding the status of infections.
                Concerns
               1. It is recommended that staff cohort as much as possible with resident
                   cohorts to avoid transferring virus from one cohort to another. This should
                   be a priority.
               2. Low to high movement is important for the same reasons.



                                              54
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 55 of 78 Page ID
                                 #:1670


                 3. The movement of healthcare staff from housing unit to housing unit, while
                    possibly unavoidable given their relatively small numbers, poses significant
                    risks for viral spread, particularly if stringent PPE practices are not followed.

         iii) PPE
              (1) It was reported that, during the outbreak, there were shortages of PPE at
                   various times and to varying degrees.
              (2) Staff interviewed confirmed reports by leadership that there is an abundance of
                   PPE currently available.
              (3) A correctional staff person assigned to the isolation unit was quite familiar with
                   appropriate PPE usage and the products were available at his location along
                   with donning and doffing areas.
              (4) Familiarity and expertise with the use of PPE could not be confirmed more
                   generally.
                   Concerns
                  1. Availability of adequate supplies of PPE in the future will be vulnerable to
                      competing demands from other BOP institutions, local community vendor
                      shortages, and multiple potential breakdowns in the supply chain in the US
                      and internationally.
                  2. The FDA is currently listing nationwide shortages in almost all categories of
                      PPE.69
                  3. As with all procedures, the longer staff go without having to use PPE the
                      more likely they are to get the process wrong and risk personal infection or
                      dissemination.
                  4. This concern particularly applies to staff assigned to new areas. Reading
                      instructions (like reading post orders) is usually not sufficient for
                      understanding complex procedures. Frequent re‐training will be required.
                  5. Close supervision by leadership will be required to ensure that appropriate
                      PPE practices are in place for a variety of different settings within the
                      institution.

      2) Resident Population
         i) Education
            (1) All residents interviewed demonstrated understanding of the modes of
                transmission of COVID‐19 and were able to report a number of prominent
                symptoms of the infection.
            (2) While levels of misinformation were not explored, residents report getting
                much of their information from television.


 69
   Food and Drug Administration. (8/14/20). Medical Device Shortages During the COVID‐19 Public Health
 Emergency. Retrieved 8/15/20 from: https://www.fda.gov/medical‐devices/coronavirus‐covid‐19‐and‐medical‐
 devices/medical‐device‐shortages‐during‐covid‐19‐public‐health‐emergency

                                                     55
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 56 of 78 Page ID
                                 #:1671


              (3) Most of the residents interviewed reported that a number of new educational
                   signs were posted in housing units shortly prior to my visit.
              (4) Some of the residents interviewed acknowledged verbal teaching by
                   institutional leadership but felt that this was mostly related to procedures and
                   changes in program though this aspect of information sharing was considered
                   generally adequate.
              (5) All of the "negative" residents interviewed expressed anxiety about possible
                   reintegration into housing units occupied by "recovered" individuals.
              (6) Document production showed "Talking Points for Reintegration (date?)70 but it's
                   unclear if these were communicated to the resident population and the
                   explanation of notions of immunity, herd immunity, and other related concepts
                   which would enhance understanding is not included.
                   Concerns
                  1. As education is key to gaining compliance and cooperation with the
                      deprivations and requirements of managing the pandemic, it is concerning
                      that signage appears to be the dominant mode of education as the many
                      questions raised cannot be answered.
                  2. It appears that critical issues related to choices regarding re‐integrating the
                      "negative" population have not been adequately explained.
                  3. While residents often spoke highly of the Warden's Town Hall talks in the
                      housing units, continuing education on the many medical issues surrounding
                      the virus and the institutions responses from healthcare staff with expertise
                      in these areas appears to have been more sporadic.

           ii) Limiting Resident Movement within the Institution
               (1) Since the outbreak, all programming for residents has stopped including
                   substance abuse treatment sessions, education, etc.
               (2) Social visiting has stopped.
               (3) Legal visiting was stopped (but will now be evaluated on an ad hoc basis though,
                   to date, no attorneys have requested to come on site, per leadership).
               (4) The majority of work assignments have been suspended including employment
                   at the UNICOR facilities.
               (5) Sick call is currently being run entirely at the housing units in ad hoc spaces
                   since a BOP directive on June 24, 2020.
               (6) Pill line (medication pass) is currently being done at the individual housing units
                   for a.m. and p.m. med pass. For the mid‐day medication pass, patients receive
                   their medications as they go to pick up their "grab and go" meals (which is also
                   cohorted by housing unit).
               (7) Insulin is being administered in these same locations.
               (8) Phlebotomy (for lab testing requiring blood draws) and Radiology continue to
                   be performed at the HSU


 70
      BOP0001178
                                                   56
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 57 of 78 Page ID
                                 #:1672


          (9) All incarcerated persons in general housing have been cohorted with their
               housing unit with no mixing in common areas or on the yard.
          (10) Outside exercise ("yard") was stopped for a period of time but has now
               resumed. This is cohorted by individual housing unit so there isn't mixing of
               individuals from different housing units.
          (11) Access to the Law Library and Trulinc email computers is by cohort.
               Concerns
              1. As the institution tries to reopen, increased mixing of cohorts (and possible
                  elimination of cohorts) will occur, breaking down the compartmentalization
                  of the population which may limit spread.
              2. The desire to begin programming, work, education, and to reestablish
                  suspended social relationships could result in insufficient caution regarding
                  social distance measures.
              3. Even though there is little adequate social distancing within the current
                  cohorts, once the population begins mixing it will become even more
                  important. If not established beforehand to whatever degree possible, it will
                  be much more difficult once the process begins.
              4. Sick call is being conducted in non‐confidential spaces.
              5. Phlebotomy could actually be performed in housing units with appropriate
                  accommodations but is currently requiring movement of individuals to the
                  HSU.

       iii) Population Medical Surveillance
            (1) Currently, there appears to be no structured ongoing COVID‐19 surveillance of
                 the population.
            (2) Residents in the "recovered" population appear to believe that they are
                 immune to reinfection so display little concern in interviews that symptoms
                 should be reported.
                 Concerns
                1. If a case were to occur in the population, there could be a delay in
                    identification.
                2. Complacency reflects insufficient education. It's as important for the
                    population to understand what isn't known (presence and/or duration of
                    immunity) as what is known.
                3. Sick call is not perceived as a forum for screening for new symptoms in a
                    housing unit. This puts the burden on the residents to be aware of what
                    should immediately be reported and to whom.

       iv) Testing
           (1) It appears almost certain that the implementation of broad‐based testing was
               responsible for limiting further spread of infection at the facility and, in so
               doing, likely reducing significant morbidity and mortality.


                                              57
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 58 of 78 Page ID
                                 #:1673


          (2) The institutional leadership believes they have an adequate supply of test kits
               and adequate lab resources for processing them. They have a large (>1,000)
               number of rapid tests but it's unknown how many PCR test kits are on‐site or
               immediately available.
          (3) Current send‐out lab test turnaround time is about 3 days.
          (4) The current use of testing ("Abbott in, PCR out") in quarantine is an excellent
               practice.
          (5) Broad‐based testing of the population was accomplished with additional staff
               resources brought to the institution.
          (6) A number of residents in the "negative" cohort reported never being told their
               test results. Some thought they were moving because they were positive.
               Concerns
              1. Another outbreak, even if just in the "negative" population could require
                  between 500‐1000 test kits depending on the number of positive tests in
                  each wave of testing. (The less positives, the more tests are required in
                  subsequent waves).
              2. It's unclear whether that many test kits are immediately available and
                  whether they will be available at the time needed, depending on conditions
                  elsewhere in the BOP and the community.
              3. Similarly, whether the laboratory used will be able to process that many tests
                  and still be able to have a reasonable turnaround time will be dependent on
                  external factors.
              4. The arrival of influenza season will likely precipitate repeated testing as non‐
                  COVID illness present with similar symptoms. This will also be the case in the
                  community and nationally producing increased demands on testing
                  resources.
              5. It is unlikely that broad‐based testing would be possible with just the current
                  healthcare staff assigned.
              6. Enlistment of additional staff to perform testing is likely to result in
                  individuals with less experience obtaining inadequate specimens resulting in
                  false‐negative tests.
              7. Patients not being told their results is inappropriate and can substantially
                  compromise cooperation.

       v) Isolation
          (1) As noted, there were only two individuals still in isolation during my visit. Both
               of these placements were appropriate, and the repeatedly positive individual
               was there out of an abundance of caution.
          (2) The isolation facility (E unit) consists of individual cells with solid doors.
          (3) Appropriate PPE was available to staff and used on entering the unit.
          (4) Ventilation could not be assessed.
          (5) Cleaning and disinfection of the attached shower area was not observed.
          (6) Those in isolation were cell fed.

                                               58
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 59 of 78 Page ID
                                 #:1674


              (7) They were showered individually.
              (8) If patients in isolation require formal exam and evaluation by a Provider or
                   Nurse (beyond monitoring) they would be appropriately garbed and transported
                   to the HSU after that area was cleared of other residents. Afterwards, these
                   spaces would be cleaned and disinfected prior to re‐use.
              (9) Per leadership, the plan going forward (barring another massive outbreak,
                   presumably) would be to continue using these same facilities and not cohort
                   isolation patients or suspects (or those in quarantine) in a group setting.
              (10) The staff were quite aware of concerns about mixing groups during isolation
                   (and quarantine) and, though apparently this was occurring at times during the
                   outbreak, it was no longer the case.
              (11) Those in isolation are monitored twice daily by healthcare staff.
              (12) Isolation Release Practices
                  (a) A symptom‐based release strategy is employed for those with symptoms as
                      recommended by the CDC.71 (as opposed to a testing‐based strategy)
                  (b) For asymptomatic individuals (based on positive tests in quarantine or as a
                      result of broad‐based testing), a time‐based release strategy is used (as
                      recommended by the CDC).
                  (c) Those placed in isolation as "suspects" (i.e., presenting with relevant
                      symptoms but not yet diagnosed) are rapid tested on admission and PCR
                      tested prior to release at 14 days or later if the first test was negative. This is
                      an excellent practice.
                   Concerns
                  1. A large outbreak or a large number of suspects with respiratory symptoms
                       (as may occur during influenza season) may overwhelm the institution's
                       capacity for single cell isolation and result in group cohorting.
                  2. Cohorting known isolation cases is not a problem but cohorting suspects in
                       isolation is very likely to result in spread of infection to those who don't
                       actually have COVID‐19 should group cohorting be required.

         vi) Quarantine
             (1) There are no current individuals within the population in quarantine as close
                 contacts of suspects or cases.
             (2) Quarantine practice for this circumstance is identical to those described in the
                 intake quarantine section including "monitoring" only by correctional staff.
             (3) As is currently done for individuals, any group quarantine cohort (if that were
                 required) would require immediate broad‐based testing, likely utilizing both
                 rapid tests and laboratory testing repeated in waves over a period of weeks, of
                 all involved.
                 Concerns


 71
   CDC (2020, July 20). Discontinuation of Isolation for Persons with COVID‐19 Not in Healthcare Settings. Retrieved
 August 14, 2020 from: https://www.cdc.gov/coronavirus/2019‐ncov/hcp/disposition‐in‐home‐patients.html
                                                         59
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 60 of 78 Page ID
                                 #:1675


              1. As noted elsewhere, if there were new cases, new suspects, or a full
                 outbreak, it is very likely that individual cell quarantine capacity would be
                 overwhelmed.
              2. Cohorting quarantined individuals in groups makes it highly likely that
                 infection would spread to uninfected residents (as with cohorting suspects
                 together) and is an undesirable practice for that reason.
              3. Testing capacity may not be sufficiently robust to minimize further spread if
                 cohorting were required.
              4. As noted earlier, evaluation of medical symptoms must be performed by
                 healthcare staff. Correctional staff are not trained in this function and this
                 could potentially delay or prevent identification of new symptoms in
                 individuals under quarantine, potentially delaying appropriate evaluation and
                 treatment.

       vii) Social Distancing
            (1) Social distancing is impossible in the dormitory settings.
            (2) Bunks are approximately 2 ½ feet apart from each other. Even with "head to
                 toe" sleeping arrangements, maintaining social distance would be almost
                 impossible in dormitory units.
            (3) Social distancing is more possible in open cell‐based housing units but still
                 difficult in common areas.
            (4) While the bulk of the cell‐based housing employs solid doors, one unit (J) has
                 doors with open bars for all of these cells.
            (5) Two‐person cells involve having two individuals in a "bubble" as they would be
                 unlikely to use face coverings when inside (and not when sleeping).
            (6) Bathrooms spaces in all GP units make social distancing difficult (face coverings
                 are plausible at toilets and urinals but not when sink bathing, tooth brushing,
                 etc.)
            (7) No social distancing was occurring during my period of observation even outside
                 the packed sleeping areas such as at phones, pill line, picking up meals, and sick
                 call. Social distancing was also not observed in the one work crew seen which
                 included residents. This was universally corroborated in resident interviews.
            (8) As "grab and go" meals are consumed in the housing units, this requires
                 removal of face coverings in a confined and crowded space.
            (9) It was reported in the original complaint that temporary bunks set up in the
                 UNICOR warehouse were closer to each other than 6 feet apart. Having
                 observed the size of the space, it is unclear why that was the case, if correct.
            (10) The temporary housing space established in the visiting room would not
                 accommodate a large number of individuals if appropriate spacing was
                 maintained.
            (11) The bunks observed in the UNICOR, Quonset hut, and visiting spaces had been
                 set up just prior to my visit for display purposes (per leadership) and didn't
                 represent the arrangement during the outbreak.

                                               60
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 61 of 78 Page ID
                                 #:1676


                (12) The addition of the USCG Quonset huts may, to some degree, alleviate this
                     though their capacity is not great if social distancing between bunks is
                     maintained.
                     Concerns
                    1. The current population density compromises this important goal.
                    2. Social distancing is functionally impossible in the current dormitory
                        configuration.
                    3. The cells with bars rather than solid doors is less adequate for restrictive
                        airflow into the hallway (though better than a dormitory).
                    4. The housing unit bathroom spaces are difficult spaces in which to achieve
                        appropriate distance.
                    5. Even where social distancing could be accomplished, it isn't (e.g. sick call,
                        phones, pill lines, etc.). This may reflect (and certainly engenders) nihilism
                        on the part of the staff and population which is an unhelpful message to
                        convey.
                    6. It is likely that a lack of understanding of the additive benefits of face
                        coverings and social distancing reflects inadequate education.

            viii) Cloth Face Coverings
                  (1) These have been required of all residents when not sleeping or eating since at
                       least April 10, 2020.72
                  (2) Compliance with this directive is fairly good when observed outdoors and other
                       areas under the supervision of staff.
                  (3) However, in the housing units it was observed that many individuals only pulled
                       up their masks when staff were entering. This phenomenon was corroborated
                       by a number of residents interviewed.
                  (4) All residents interviewed reported that staff would address non‐compliance
                       verbally if observed.
                  (5) Leadership reported that "write‐ups" were possible for noncompliance, but no
                       residents reported knowing of anyone who received one.
                  (6) Many residents reported that direction to wear masks was intensified preceding
                       my visit.
                  (7) Most also stated that, within the housing units, there was little feedback from
                       their peers if masks weren't worn.
                  (8) Residents estimates of mask compliance within the housing units ranged from
                       50% to 80‐90%.
                  (9) It was reported that all residents were provided with three masks.73
                  (10) There appears to be a current lack of understanding, breakdown in
                       communication (both between leadership and staff, and staff and residents), or
                       other source of inconsistency regarding the current policies and procedures
                       regarding obtaining replacement face coverings by residents.

 72
      BOP0001169. Warden's Talking Points
 73
      Response to Interrogatory No. 15. (2020, June 24)
                                                          61
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 62 of 78 Page ID
                                 #:1677


              (11) All correctional staff interviewed stated that residents could have as many face
                   coverings "as they needed".
              (12) The majority of residents interviewed reported at least some difficulty obtaining
                   additional or replacement face coverings (though some reported no problem at
                   all).
              (13) One resident reported that "custody stopped distributing masks on May 1st and
                   just resumed last week".
              (14) The majority of residents interviewed did not have or no longer had three masks
                   (5/16 had 3, 8/16 had 2, 3/16 had 1). Some had received one of their masks in
                   the week prior to my visit.
              (15) Large size face coverings were, apparently, only distributed in the previous
                   week forcing some residents to wear ones which were too small to adequately
                   block spread.
              (16) Residents reported washing their masks by hand or sending them to the laundry
                   and found these both adequate.
                   Concerns
                  1. The significant lack of compliance with mask wearing in housing units
                       (particularly when not actively supervised) suggests inadequate education on
                       the potential for another outbreak and the importance of this and other
                       protective measures.
                  2. The process to provide and replace masks is not functioning adequately.

           ix) Personal Hygiene
               (1) The institution reports that non‐alcohol hand sanitizer is located in the common
                   area of all housing units.74
               (2) Maintaining adequate soap in the bathroom dispensers within the actual
                   housing unit is the responsibility of the unit resident "orderlies". Interestingly,
                   interviewees in one housing unit reported that, generally, the dispensers were
                   kept filled while in another housing unit it was reported that they were
                   sometimes empty for days at a time.
               (3) It was reported that some of the sanitary fixtures (urinals and toilets) were
                   broken, sometimes for many days or longer. It was noted that there was a
                   number of them were fixed in the period just prior to my visit.
               (4) Orderlies interviewed and assigned to housing units reported not generally
                   wearing actual PPE when cleaning in the unit (other than their masks and a pair
                   of gloves).
               (5) Residents reported no current constraints on showers within the housing units.
               (6) None of the residents interviewed recalled having been given tissues to use
                   during the period when they were symptomatic.




 74
      BOP0001112‐1130
                                                   62
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 63 of 78 Page ID
                                 #:1678


                   Concerns
                  1. In reality, the hand sanitizer is placed in the lobby between "ranges" and,
                     consequently, is inaccessible to residents when in their actual housing unit.
                  2. Additionally, this would make "frequent use of hand sanitizer" difficult for
                     orderlies working inside the housing units as recommended in the FCI
                     Terminal Island Sanitation Plan.75
                  3. As orderlies are supervised by correctional staff, there appears to be some
                     variability in the amount and quality of supervision resulting in heterogenous
                     practices.
                  4. Delays in repairing bathroom fixtures increase the density of use and may
                     result in higher chances of viral spread if introduced into the unit.
                  5. Not having tissues available increases the likelihood of viral spread on
                     surfaces and potentially through the air (and is recommended by the CDC in
                     correctional settings).

           x) Cleaning and disinfection
              (1) Cleaning and disinfection as actually practiced was not personally observed
                  during my visit. The FCI Terminal Island Sanitation Plan (COVID‐19) was
                  reviewed and appears to contain appropriate guidelines.76
              (2) The only example actually observed was a non‐resident individual seen
                  disinfecting surfaces in the entry foyer of the institution but not wearing more
                  than the usual mask and gloves (contrary to the guidance in the Sanitation
                  Plan). Given the setting, this may not have been more than a theoretical risk,
                  however.
              (3) Staff supervise orderlies doing the majority of cleaning and disinfection within
                  the institution and particularly the housing units.
              (4) Each housing unit has a "lead orderly" and a crew of other orderlies working
                  underneath them.
              (5) In my interviews with the incarcerated population it seemed that there was
                  consistency within housing units in perceptions of the availability of cleaning
                  supplies and practices but there was noticeable variation between different
                  housing units.
              (6) Typically, residents can ask orderlies for cleaning supplies and it is given without
                  charge (when it is given and/or available).
              (7) There was a suggestion from several (but not the majority) of residents
                  interviewed that there was some favoritism in distribution of cleaning supplies
                  and one individual even suggested a requirement for bartering. This was not
                  corroborated by others interviewed subsequently.
              (8) Both orderlies and non‐orderlies interviewed generally perceived no shortage of
                  restock supplies of cleaning products from correctional staff when requested.


 75
      BOP0001115‐1121
 76
      BOP0001115‐1123
                                                   63
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 64 of 78 Page ID
                                 #:1679


          (9) There was some unclear guidance disseminated to orderlies recently about not
               using excess amounts of cleaning products, but this wasn't equated with being
               inaccessible.
          (10) Orderlies are responsible for cleaning and disinfecting common areas but not
               individual bunks, lockers, and other similar items.
          (11) In one unit, it was repeatedly mentioned that when individuals in the housing
               unit wanted to clean and disinfect their personal areas (bunks, lockers, etc.) that
               they were frequently unable to get appropriate products from the orderly. In
               another unit that generally wasn't an issue.
          (12) It was reported that in the previous week, all personal spray bottles (of
               disinfectant?) used for cleaning personal areas were confiscated. This is in
               accord with BOP policy.
          (13) Head orderlies apparently request additional supplies from their housing unit
               correctional officers when needed and, generally, this wasn't considered a
               problem and supplies were felt to be plentiful.
          (14) There was a general lack of familiarity on the part of both the orderlies and
               residents in general as to which products were for cleaning and which were for
               disinfection.
          (15) The orderlies interviewed seemed unfamiliar with the requirement to leave
               disinfectant wet on surfaces for a period of 10 minutes.
          (16) Shift inspections are required according to the BOP directives. These reports
               were not reviewed.
          (17) Correctional staff consistently reported disinfecting shared equipment prior to
               exchanging or checking in. This includes keys, radios, etc.
          (18) Laundry is available once weekly. Laundering practices (regarding potential for
               COVID‐19 infection) were not observed.
          (19) Telephones were to be disinfected in between use by the residents using them.
               There were spray bottles observed on each bank of phones in the housing unit
               lobbies along with rags. It was observed that these were being used
               intermittently.
          (20) It was reported by several residents, that this is only being done sometimes and
               sometimes no disinfectant is available as other residents are taking it for their
               personal use.
          (21) It was widely reported that the Trulincs computer room often didn't have
               disinfectant for use on the keyboards between users. This was acknowledged
               by institutional staff and it was noted that residents have free access to the
               room (during scheduled times) and are not monitored so are thought to be
               "swiping" the sanitizer bottles.
          (22) Wipeable keyboard covers have been installed.
          (23) Only one resident interviewed had returned to his institutional work assignment
               and reported that, though masks were required, there were no special
               procedures for disinfecting tools and equipment in place.


                                               64
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 65 of 78 Page ID
                                 #:1680


           (24) Cleaning and disinfection practices in other areas of the institution were not
                assessed.
                Concerns
                   1. The apparent variation in cleaning and disinfection practices suggests
                      that, between the housing units, there is some variability in supervision.
                      Residents who either had been or were orderlies (one being a head
                      orderly) felt that this wasn't surprising.
                   2. There appears to be a "personal" component to the distribution to
                      residents of cleaning supplies by some orderlies at times possibly
                      suggesting overly vague policies and inadequate supervision.
                   3. There is insufficient education (and supervision) of the orderlies on the
                      different products used and their instructions. Identifying them by color
                      ("the red one") isn't sufficient since, when suppliers and products change,
                      they may appear different.
                   4. Lack of disinfectant for keyboards and telephones at any time is a
                      potential means of viral transmission.
                   5. It is unclear whether heightened measures for disinfecting tools and
                      equipment by workers. If and when the institution resumes more normal
                      programming, there will be many areas where this is a concern.


 D) Medical Care
    1) Access to Care
          (1) Copayments by residents for some healthcare visits have been suspended.
          (2) It was alleged in the original complaint that, during the outbreak, there was "no
               medical care at all" and residents were "not able to speak with a doctor".
          (3) Medical grievances were reportedly difficult to submit during the outbreak
               (lack of paperwork from correctional officers and general discouragement
               regarding submission) but those who had filed grievances more recently felt
               that, currently, the forms were readily available, and they were able to submit
               them.
          (4) It was alleged that, during the outbreak, symptomatic patients were not given
               any treatment and were unable to see a doctor. This could not be evaluated
               currently as there were no symptomatic individuals.
          (5) The sick call process currently consists of residents completing a sick call form
               and then standing in line for triage (sometimes by nurses and sometimes by
               paramedics).
          (6) The sick call form is handed in but there is no copy or receipt for the resident to
               use to document submission.
          (7) Some residents reported being told that the forms were then shredded after
               processing. This was not investigated.
          (8) Healthcare staff reported that there was no log used to keep track of sick call
               submissions.
                                               65
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 66 of 78 Page ID
                                 #:1681


          (9) Residents interviewed noted that, during the outbreak, sick call line was
               definitely cursory, and residents were discouraged from presenting at sick call
               unless they were very ill.
          (10) The majority of residents interviewed felt that this was generally no longer the
               case and it was felt that the initial "procedure" was working adequately now.
          (11) However, a number of individuals (7 of 16 interviewed) reported submitting sick
               call forms and not being seen and/or having a problematic response. These
               charts, though requested, were not reviewed due to time constraints. Without
               actual chart review it cannot be determined whether these are the result of
               misunderstandings of appropriate care processes or actual gaps in the provision
               of care. These are extracts of the resident complaints:
              (a) Reported submitting a form on June 4, 2020 but hadn't yet been seen.
              (b) Reported submitting one a month ago regarding his chronic HCV infection but
                  still hadn't been seen.
              (c) Reported having submitted weekly sick call slips for shortness of breath (he
                  has a history of asthma) and one the previous week for an inhaler he needed
                  but not having been seen yet.
              (d) Reported having chronic groin pain for 5 months, having an x‐ray (though he
                  never got the results), being told he needed to see an orthopedic surgeon but
                  that was deferred for now due to the outbreak. However, he also submitted
                  one for a change in his medication due to side effects and got an almost
                  immediate response.
              (e) Reported that he had submitted many sick call slips over the past few months,
                  was told to take ibuprofen, and has had no follow‐up. He also reported
                  having had an EKG then hearing that the machine was broken, not having
                  another one done, and never got any results.
              (f) Reported submitting a sick call slip every two weeks for continuing symptoms
                  he first got when COVID‐19 infected, was told to take ibuprofen, and hasn't
                  been seen.
              (g) Reported submitting a sick call slip 4‐5 days ago for persistent heartburn
                  symptoms for more than a year which have been refractory to various
                  medications. He was told to take one of them again for a month and then
                  resubmit if not improved.
               Concerns
              1. Whether these sick call issues reflect lapses in care or not, the perceptions of
                   so many residents suggest that there is inadequate communication of plans
                   following sick‐call triage.
              2. The lack of a log for sick call submissions and the absence of any
                   documentation for residents to keep to refer to in the future makes
                   monitoring the quality of the sick call process difficult.
              3. The lack of privacy for the sick call process may be a disincentive for
                   individuals to openly discuss their medical issues, including possible
                   symptoms of COVID‐19 infection.

                                              66
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 67 of 78 Page ID
                                 #:1682


                  4. If copays are reinstituted for some healthcare visits, this may be a
                     disincentive for reporting symptoms.

      2) General Clinical Issues
         i) The current Clinical Director has responsibility for many areas of the COVID‐19
              clinical response. These include multiple daily contacts with outside hospitals
              regarding each resident who is out. In addition, liaison with family members of
              those who are critically ill is also part of the duties. This is in addition to his clinical
              responsibility for evaluating staff who fail screening on entry. They also perform a
              substantial amount of primary care and patient management in the infirmary.
         ii) It was reported by the Clinical Director that it is against BOP policy for residents to
              have Advanced Directives specifying that they would like to not be resuscitated or to
              be intubated, i.e. placed on a ventilator (DNR, DNI). As a consequence, critically ill
              patients at outside hospitals were potentially treated against what their wishes
              would have been.
         iii) In chart review it appears that there were occasions when hospital staff were at a
              loss as to where to receive direction regarding "aggressive" or even potentially futile
              treatment in many cases.
         iv) Currently, there are 8 healthcare staff vacancies.
         v) It appears that healthcare staff in the BOP are also considered correctional staff and,
              at times, assigned to correctional duties.
         vi) Patients requiring medical examinations by Providers or Nursing are required to go
              to the HSU (as well as for lab testing).
              Concerns
              1. The multiple duties of the Clinical Director, can during the unusual periods of an
                   outbreak, have the potential to make accomplishing any one of them less
                   effective.
              2. Contract physicians, no matter how experienced, may have difficulty
                   immediately taking over these duties and, consequently, cause a lag in adequate
                   management, both clinical and administrative.
              3. Reviewing BOP policies, the opinion on Advance Directives appears to be a
                   misunderstanding. While it is stipulated that there can be no DNR status within
                   the institution, Advance Directives are available (and encouraged) and can
                   include DNR/DNI wishes to be observed by outside medical staff as in the
                   hospital.77 Not enabling expression and documentation of these important
                   healthcare decisions both disrespects patient autonomy and has the potential to
                   waste scarce critical care resources in the community for patients who would not
                   have wanted that type of treatment anyway.
              4. While the institution may be able to manage with the current staff vacancies
                   (though this wasn't really assessed), it is very likely that with any level of

 77
   US DOJ, Federal BOP (2014, June 3). P6031.04 Program Statement; Patient Care; 24‐Serious Illness and Death
 Procedures, c.‐Advance Directives and following; Retrieved 8/14/20 from:
 https://www.bop.gov/policy/progstat/6031_004.pdf
                                                       67
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 68 of 78 Page ID
                                 #:1683


                  outbreak and, certainly, if staff again became affected, there would be significant
                  problems monitoring the population and providing appropriate clinical care. If
                  other BOP institutions and the community were also affected, additional support
                  might not be available.
              5. Utilization of healthcare staff for correctional duties compromises medical
                  autonomy and makes ethical performance of the relevant clinical responsibilities
                  difficult if not impossible. When a healthcare provider (whether Nursing or
                  Provider) is also tasked with and responsible for penological functions such as
                  discipline and punishment (which is always implied by functioning in a
                  correctional role), there can be no appropriate relationship with patients as
                  these roles compromise patient‐healthcare provider relationships.
              6. There are, currently, no appropriate spaces in the housing units for proper
                  medical or nursing evaluation and treatment. Transportation to the HSU is
                  required.
              7. Healthcare staff advised that they would try and see patients for evaluations in
                  ad hoc spaces at the housing units if that was possible, depending on the nature
                  of the visit.
              8. Healthcare contacts (sick call, nursing, and provider visits) are being performed
                  in non‐confidential settings.
              9. Transportation of individuals requiring proper medical or nursing evaluation and
                  treatment creates a significant risk for spreading virus.
              10. This creates a strong incentive, as a result, to limit access to these kinds of
                  routine or urgent medical evaluations and treatment due to the added logistical
                  burden.

           vii) Chronic Care Illnesses
                (1) According to leadership, they were behind during the outbreak in time frames
                     for scheduled visits but now are "100%" in compliance" with the exception of
                     some specialty visits. These details were not specifically evaluated and
                     addressed for the purposes of this report, though if prolonged delays were
                     actually still occurring that would be cause for concern.78
                (2) It could not be corroborated whether current management of chronic medical
                     problems fall within BOP guidelines or whether it meets community standards.
                     This was not the focus of the investigation but would obviously be germane to
                     evaluating the institutions capacity to continue appropriate medical care during
                     an outbreak.
                     Concerns
                1. While chronic care issues could not be comprehensively addressed, it is
                    important that, even in the face of an outbreak, pending appointments and
                    follow‐up of chronic medical conditions be tracked. At least chart review can



 78
      BOP0001059‐1060
                                                   68
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 69 of 78 Page ID
                                 #:1684


                then be accomplished and documented. Of the charts reviewed, this was not
                observed.

        viii) Specific Clinical Issues found on Chart Review
              (1) During the outbreak, one person whose chart was reviewed had his transfer to
                   the hospital delayed for at least 12 hours (during which his oxygen levels
                   declined) after the order to send him was given due to insufficient staffing to
                   transport him sooner. On further review of the hospital record, there didn't
                   appear to be obvious, direct consequences as a result even though he ultimately
                   died at the hospital.79
              (2) A very fragile patient with multiple complex hospitalizations prior to the
                   outbreak, was discharged on or around April 23, 2020 but was not seen in
                   follow‐up by a provider until May 13, 2020. Additionally, he was discharged
                   prior to the outbreak from a community hospital on a new medication, digoxin,
                   which requires blood levels to avoid toxicity. This lab test was never obtained.80
              (3) A patient was discharged from the hospital after a long and complex course due
                   to COVID‐19, including being placed on a ventilator. He was discharged back to
                   Terminal Island on a modified consistency diet due to swallowing difficulties
                   (dysphagia) and a risk of aspiration. He required hand feeding by the nurse. On
                   August 11, 2020, a nurse documented in their note that the patient was
                   coughing with small amounts of water and "may need a swallow evaluation"
                   requesting he be seen that day. A note that same day by the provider made no
                   mention of a swallow evaluation or dysphagia and recommended "plenty of
                   water" in addition to his puree diet. The following day he developed coughing.
                   On August 15, 2020 he was transferred to the hospital for shortness of breath
                   and very low oxygen levels. A chest x‐ray showed multiple patchy infiltrates
                   consistent with possible pneumonia. His respiratory status declined and he
                   subsequently died of respiratory failure.81
              (4) While emergency response was not assessed in a comprehensive way, and no
                   doubt was not functioning as well as it should have during the outbreak, a
                   recent resident suffered a cardiac arrest in his housing unit, CPR was
                   commenced on scene, and he survived the event to be hospitalized and
                   undergo cardiac catheterization without apparent permanent sequelae. This is
                   commendable.82
                   Concerns
                  1. Decreased availability of correctional staff may delay necessary transfers to
                       the hospital potentially causing worse outcomes.
                  2. Early and close follow‐up of patients discharged from the hospital is
                       imperative.

 79
    BOP0000003119‐3222
 80
    BOP1601‐1777
 81
    BOP0003223‐3355
 82
    BOP0003700‐3828
                                                 69
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 70 of 78 Page ID
                                 #:1685


              3. The patient with dysphagia may have suffered an avoidable death as a result
                 of aspiration pneumonia consequent to his continuing to be fed despite
                 warnings from nursing that he was at risk.
              4. Lack of follow‐up of necessary lab testing poses risk to patients.

       ix) Allegations (see original complaint)
           (1) It was alleged that, during the outbreak, patients with symptoms were not
                tested because their fever wasn't high enough. This could not be corroborated.
           (2) It was alleged that, during the outbreak, residents were "deprived of usual
                medical care". This could not be corroborated.
           (3) It was alleged that, during the outbreak, there were insufficient beds in the
                short‐stay unit (SSU) for all the sicker patients therefore they received "no
                monitoring or treatment" and there were "premature" releases from medical
                care. This could not be corroborated.




                                             70
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 71 of 78 Page ID
                                 #:1686



                                         METHODOLOGY

          Beginning on 8/3/2020 a site visit at the FCI Terminal Island facility was conducted. An
 extensive tour of the institution was arranged by FCI‐TI staff but also redirected at times at my
 request to additional areas. While at the facility, interviews were conducted with correctional
 and healthcare leadership, custody and healthcare line staff, and members of the resident
 incarcerated population chosen at random by me from various housing units. Clearly, the
 institution made specific preparations in anticipation of my visit (which is not surprising or even
 unreasonable) but without ongoing unscheduled inspection visits, it can't be confirmed what
 the practices are under "usual" conditions.
          Prior to the site visit, numerous documents were reviewed. These included the original
 complaint which included numerous declarations both by plaintiffs and others and also expert
 testimony procured by Plaintiffs regarding conditions at that time at the prison. Subsequent
 legal filings were also reviewed. Documents were requested from Respondents and produced
 over time. Some of these had already been distributed in response to prior requests by the
 Plaintiffs. Additionally, some were produced in response to my requests. Relevant Bureau of
 Prisons memoranda, policies, and guidelines were also reviewed. Following the site visit,
 additional documents and clarifications were requested and provided.
          In addition, relevant medical records were requested for review both before, during,
 and after the site visit. These included those for the three original plaintiffs, the last four
 individuals at the facility who died, the last four who were hospitalized, those with four or more
 medical condition risk factors for severe disease, as well as a number of charts for residents
 who were interviewed during the site visit in order to attempt to corroborate allegations
 regarding certain aspects of their healthcare. Unfortunately, due to the late production of the
 bulk of the medical records (August 20,2020 after a request on August 6,2020), these could not
 all be reviewed prior to submission of the report). While about half were reviewed in the time
 available, a comprehensive investigation of quality of care issues and their relationship to
 COVID‐19 would take substantially more time than was available.
          The basis for reviewing the current status of FCI Terminal Island regarding COVID‐19
 was, primarily, relevant CDC guidance. The main reference was their 7/22/20 updated
 Guidance for Correctional & Detention Facilities, though many other guidance documents were
 used.83




 83
   CDC (2020, July 22). Guidance for Correctional & Detention Facilities. Retrieved, most recently, on August 23,
 2020 from: https://www.cdc.gov/coronavirus/2019‐ncov/community/correction‐detention/guidance‐correctional‐
 detention.html
                                                       71
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 72 of 78 Page ID
                                 #:1687



                                 DEFINITIONS

                              Adapted from CDC Guidance


    Close contact of someone with COVID‐19 – Data to inform the
    definition of close contact are limited. Considerations when assessing
    close contact include the duration of exposure (e.g., longer exposure time
    likely increases exposure risk) and the clinical symptoms of the person
    with COVID‐19 (e.g., coughing likely increases exposure risk, as may
    exposure to a severely ill patient). The definition of close contact does not
    change if the infected individual is wearing a mask or cloth face covering.

    Cloth face covering – Cloth face coverings cover the nose and mouth
    and are intended to help prevent people who have the virus from
    transmitting it to others, even if they do not have symptoms. CDC
    recommends wearing cloth face coverings in public settings where other
    social distancing measures are difficult to maintain. Cloth face coverings
    prevent the person wearing the covering from spreading respiratory
    droplets when talking, sneezing, or coughing. If everyone wears a cloth
    face covering in congregate settings, the risk of exposure to SARS‐CoV‐2
    can be reduced. Anyone who has trouble breathing, or is unconscious,
    incapacitated, younger than 2 years of age or otherwise unable to remove
    the mask without assistance should not wear a cloth face covering. Cloth
    face coverings are a type of “source control,” intended to help slow the
    spread of COVID‐19 and are not personal protective equipment (PPE).
    Individuals working under conditions that require PPE should not use a
    cloth face covering when a surgical mask or N95 is indicated. Surgical masks
    and N95 respirators should be reserved for situations where the wearer
    needs PPE.

    Cohorting – Cohorting refers to the practice of isolating multiple
    individuals with laboratory‐confirmed COVID‐19 together or quarantining
    close contacts of an infected person together as a group due to a limited
    number of individual cells. While cohorting those with confirmed COVID‐
    19 is acceptable, cohorting individuals with suspected COVID‐19 is not
    recommended due to the high risk of transmission from infected to
                                         72
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 73 of 78 Page ID
                                 #:1688



    uninfected individuals. Additionally, cohorting close contacts together in
    quarantine also risks transmission from individuals who may have
    contracted the infection from the contact to those who never did. Only
    cohorting individuals with known infection together poses no risk of
    further spread within the cohort.

    Confirmed vs. suspected COVID‐19 – A person has confirmed COVID‐19
    when they have received a positive result from a COVID‐19 viral test, but
    they may or may not have symptoms. A person has suspected COVID‐19
    if they show symptoms of COVID‐19 but either have not been tested via a
    viral test or are awaiting test results. If their test result is positive,
    suspected COVID‐19 is reclassified as confirmed COVID‐19.

    Medical isolation – Medical isolation refers to separating someone with
    confirmed or suspected COVID‐19 infection to prevent their contact with
    others and to reduce the risk of transmission. Medical isolation ends
    when the individual meets pre‐established clinical, time‐based, and/or
    testing criteria for release from isolation, in consultation with clinical
    providers and public health officials. In this context, isolation does NOT
    refer to punitive isolation for behavioral infractions within the custodial
    setting. Staff are encouraged to use the term “medical isolation” to
    avoid confusion, and should ensure that the conditions in medical
    isolation spaces are distinct from those in punitive isolation.
    Quarantine – Quarantine refers to the practice of separating
    individuals who have had or may have had close contact with someone
    with COVID‐19 to determine whether they develop symptoms or test
    positive for the disease. Quarantine also reduces the risk of
    transmission if an individual is later found to have COVID‐19.
    Quarantine for COVID‐19 should last for a period of 14 days after the
    exposure has ended. Ideally, each quarantined individual should be
    quarantined in a single cell with solid walls and a solid door that closes.
    If symptoms develop during the 14‐day period, and/or a quarantined
    individual receives a positive viral test result for SARS‐CoV‐2, the
    individual should be placed under medical isolation and evaluated by a
    healthcare professional. If symptoms do not develop during the 14‐
    day period and the individual does not receive a positive viral test
    result for SARS‐CoV‐2, quarantine restrictions can be lifted. (NOTE:
                                           73
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 74 of 78 Page ID
                                 #:1689



    Some facilities may also choose to implement a “routine intake
    quarantine,” in which individuals newly incarcerated/detained (“new
    intakes”) are housed separately or as a group for 14 days before being
    integrated into general housing. This type of quarantine is conducted
    to prevent introduction of SARS‐CoV‐2 from incoming individuals
    whose exposure status is unknown, rather than in response to a known
    exposure to someone infected with SARS‐CoV‐2.)

    Social distancing – Social distancing is the practice of increasing the
    space between individuals and decreasing their frequency of contact to
    reduce the risk of spreading a disease (ideally to maintain at least 6 feet
    between all individuals, even those who are asymptomatic). Social
    distancing strategies can be applied on an individual level (e.g., avoiding
    physical contact), a group level (e.g., canceling group activities where
    individuals will be in close contact), and an operational level (e.g.,
    rearranging chairs in the dining hall to increase distance between them).
    Although social distancing is challenging to practice in correctional and
    detention environments, it is a cornerstone of reducing transmission of
    respiratory diseases such as COVID‐19. People who have been infected
    with SARS‐CoV‐2 but do not have symptoms can still spread the
    infection, making social distancing even more important.




                                        74
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 75 of 78 Page ID
                                 #:1690



                                UNDERSTANDING TESTING
          Reliable and timely testing is key to managing spread of the virus. In order to rapidly
 isolate positive individuals from the rest of the population before the infection spreads further,
 it is necessary to know who is positive. It is clear that broad‐based testing is required to
 adequately identify asymptomatic infectious individuals in the resident population, and staff for
 that matter. Earlier guidance to only test symptomatic individuals and limited testing capacity
 was partly responsible for the wide spread of the pandemic in the United States and in various
 institutions. It has been suggested that broad‐based testing "resulted in a 12.1‐fold increase in
 the number of known infections among incarcerated or detained persons in these facilities,
 which had previously used symptom‐based testing strategies only".84 Of note, the referenced
 study includes data from testing at FCI Terminal Island. The ability to test is critical for
 adequately identifying and isolating infectious individuals and slowing and halting the spread of
 infection at a congregate living facility.
          How the tests function (their "performance") is critical for deciding how to manage an
 outbreak. There are two main types of diagnostic tests for COVID‐19 infection. They require
 sampling the nose and/or throat with special swab kits. Both are used at FCI Terminal Island in
 different ways and a recurrent outbreak will require careful consideration as to how to employ
 them again. Tests are evaluated based on their "sensitivity" (the ability to reliably detect true
 infection, as opposed to "false negatives") and "specificity" (the ability to reliability confirm the
 absence of infection, as opposed to "false positives").
          One test utilizes a technology called PCR which can detect very small sections of viral
 genes. The PCR tests, which require processing in an actual laboratory by skilled technicians
 can have good sensitivity (even over 90%). Unfortunately, no test is perfect. How reliable this
 test is for detecting infection varies based a number of factors. Adequate specimen collection
 is important as is the handling of the specimen on the way to the lab. Also, the sensitivity of
 the test varies based on when in the course of infection it is performed.
          For example, one study suggested that on the day of infection (before the virus is well
 established), the test is almost useless (near 100% false negative) and reliability peaks on or
 about the time of symptom onset which is, on average, 4‐6 days after infection though can
 occur as late as about 12 days.85 This means that there could be a negative result and within a
 few days the person could be heavily spreading the virus. If there is significant clinical suspicion
 that the patient is infected, then it is important to repeat the test. An unfortunate number of
 individuals have tested negative initially and then positive on repeat testing. Additionally, in
 the 40% or more of infected individuals who never develop symptoms, they appear to shed
 virus in similar time frames to symptomatic individuals. Luckily, the specificity of the PCR test
 remains excellent so a positive result can be considered reliable proof of infection.

 84
    Hagan LM, Williams SP, Spaulding AC, et al. Mass Testing for SARS‐CoV‐2 in 16 Prisons and Jails — Six
 Jurisdictions, United States, April–May 2020. MMWR Morb Mortal Wkly Rep 2020;69:1139–1143.
 DOI: http://dx.doi.org/10.15585/mmwr.mm6933a3
 85
    He, X., Lau, E.H.Y., Wu, P. et al. Temporal dynamics in viral shedding and transmissibility of COVID‐19. Nat
 Med 26, 672–675 (2020). https://doi.org/10.1038/s41591‐020‐0869‐5

                                                          75
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 76 of 78 Page ID
                                 #:1691


          The other type of test measures a marker on the surface of the virus (an "antigen").
 This test has the advantage of being both more rapid and quite simple to perform and the
 devices don't require a lab. Consequently, these tests have been marketed for "point of care"
 use and have been touted as a solution for inadequate testing capacity. Unfortunately, this
 type of test is less sensitive (approximately 70% reliable for detecting infection) so a negative
 test still implies a 30% chance that the patient is actually infected. Consequently, a negative
 test cannot accurately rule out infection, so it is generally recommended that a negative
 antigen test be followed with a PCR laboratory‐based test for confirmation of the result. This
 antigen test is also reasonably specific so a positive result can be taken as good evidence for
 disease.
          The version of the antigen test marketed by Abbott Laboratories is the most common
 and is often referred to as the "Abbott" test. For example, at FCI Terminal Island, individuals
 placed in quarantine have an "Abbott in" which is performed on‐site and "PCR out" which is
 sent out to the lab. This way, if the initial test is positive, the patient can immediately be
 moved to isolation. If the PCR test on or after day 14 of quarantine is negative, it is considered
 safe to reintegrate the patient back into the population.
          How long it takes to receive test results is also critical when management decisions
 depend on knowing whether an individual is infected or not. For the PCR test, the result
 turnaround time is actually most dependent on how busy the lab is. The machines can actually
 process many specimens at once, so delays are more the result of backlog based on the number
 of tests submitted to the lab. This is why sometimes the test results return in less than 24
 hours and sometimes it may take over a week or more. As community spread necessitates
 more and more testing, lab resources become strained and the time increases. As noted in the
 Influenza section, this is likely to become a substantial problem as more respiratory illness
 appears in the community. Currently, per institutional leadership, the turnaround time for
 these tests is about 3 days.
                  While the antigen test can be run in as little as 5 minutes if the result is positive
 and 13 minutes if negative, only one test can be processed at a time and there is delay between
 tests for cleaning and preparation of the specimen. Consequently, even though this technology
 is more convenient and potentially faster for a single test, to process 250 specimens (the
 approximate number of negative individuals at FCI Terminal Island) this would require an
 absolute minimum of 60 hours even under ideal conditions and assuming the machine didn't
 break. And then, the negative results would not be considered reliable and would need PCR
 confirmation.
          The FDA has recently approved the latest saliva sample tests which can be run rapidly
 on simpler machines with need for fewer scarce reagents though these still require
 performance in a licensed laboratory setting. These may make the process (and acceptance) of
 testing easier.86




 86
   medRxiv Preprint Vogels C, et al. (2020, August 4) SalivaDirect: Simple and sensitive molecular diagnostic tst for
 SARS‐CoV‐2 surveillance. https://doi.org/10.1101/2020.08.03.20167791
                                                          76
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 77 of 78 Page ID
                                 #:1692



                                 CURRICULUM VITAE

                                 MICHAEL B. ROWE, M.D.

 Employment
 Court Medical Expert, US District Court, Eastern District
        Mays v. County of Sacramento
        February 2020-ongoing

 California Correctional Healthcare Services
         Physician and Surgeon
         San Quentin State Prison, San Quentin, California
         January 2009‐July 2019

 California Correctional Healthcare Services
         Chief Physician and Surgeon
         San Quentin State Prison, San Quentin, California
         January 2016-May 2017

 California Correctional Healthcare Services
         Chief Medical Executive (acting)
         San Quentin State Prison, San Quentin, California
         April 2016‐December 2016

 Marin Hospitalist Medical Group, Inc.‐ Hospitalist
        Marin General Hospital, Greenbrae, California
        May 2001‐January 2009

 Avant Inpatient Services - Hospitalist
        St. Rose Hospital, Hayward, California
        August 2000‐April 2001

 Mountain Health Services – General Internist
       Androscoggin Valley Hospital, Berlin, NH
       1995‐2000

 Harvard Medical School, Pathology Department - Research assistant
        1987‐1988

 The New York Hospital - Paramedic
       1986-1987

 New York City Emergency Medical Service ‐ Paramedic
       1984‐1986


                                                  77
Case 2:20-cv-04451-MWF-MRW Document 74-1 Filed 08/24/20 Page 78 of 78 Page ID
                                 #:1693




 Residency
 University of California, San Francisco - Categorical Internal Medicine
        1992-1995

 Education
 State University of New York at Stony Brook - MD, May 1992
 Columbia University, School of General Studies
        Post Baccalaureate Pre‐Med Program, 1985‐1987
 Bennington College ‐ BA, 1981

 Honors and Awards
 Clinical Valedictorian- SUNY at Stony Brook School of Medicine, 1992
 Alpha Omega Alpha Medical Honor Society‐SUNY at Stony Brook School of Medicine, 1992
 Edward H. Kass Travel Fellowship, Infectious Disease Society of America, 1991



 Service
 Executive Committee of the Medical Staff - Androscoggin Valley Hospital, 1996-2000
 President of the Medical Staff ‐ Androscoggin Valley Hospital, 1999‐2000
 Medical Director ‐ Androscoggin Valley Hospice, 1996‐2000


 Licensure and Certification
 California Medical License: G079101
 American Board of Internal Medicine: #163883

 Military
 United States Air Force, 1974-1976
        Survival and resistance training instructor




                                                  78
